ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_03_FR.txt. 51

OPINION INDIVIDUELLE DE M. AJIBOLA
[Traduction]

I. INTRODUCTION

i) Délimitation ou attribution

1. J'approuve dans l’ensemble l’arrêt de la Cour, en particulier la cons-
tatation selon laquelle le traité d’amitié et de bon voisinage entre la
République française et le Royaume-Uni de Libye, du 10 août 1955, a
bien pour effet de trancher le différend frontalier entre la Grande Jama-
hiriya arabe libyenne populaire et socialiste (dénommée ci-après la
« Libye») et la République du Tchad (dénommée ci-après le « Tchad»).
Plus que tout, la décision sur ce chef règle de façon définitive les diver-
gences initiales, mais fondamentales, entre les Parties quant à savoir s’il
s’agit d’une affaire de délimitation ou d'attribution.

2. Dans sa notification à la Cour, la Libye a demandé instamment à
celle-ci

«[de] statuer sur les limites de leurs territoires respectifs conformé-
ment aux règles de droit international applicables en la matière» (les
italiques sont de moi);

tandis que le Tchad, dans sa propre notification, a demandé à la Cour

«de déterminer le tracé de la frontière entre la République du Tchad
et la Jamahiriya arabe libyenne, conformément aux principes et
règles de droit international applicables en la matière entre les Par-
ties» (les italiques sont de moi).

3. Effectivement, tandis que le Tchad a prié la Cour de régler un dif-
férend de délimitation ou de frontière, la Libye lui a demandé instam-
ment de statuer sur un différend territorial. Dans la récente affaire du
Différend frontalier terrestre, insulaire et maritime ( El Salvador/Honduras ;
Nicaragua (intervenant) } (C.LJ. Recueil 1992, p. 351), où aucune fron-
tière n'avait été déterminée dans plusieurs régions du territoire terrestre
considéré, la Chambre de la Cour, après avoir examiné les prétentions
territoriales opposées des parties, a ensuite opéré une délimitation dans
l'exercice de sa mission judiciaire normale. En l'espèce la Cour a procédé
de la même manière: elle a commencé par éliminer le différend d’attribu-
tion territoriale en décidant que les Parties étaient liées par le traité
de 1955, puis elle a conclu sans difficulté que l'affaire ne concernait pas
l'attribution d'un territoire, mais la délimitation d’une frontière.

49
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 52

4. A cet égard, je partage l’avis exprimé par M. Allot ! en ces termes:

«[1 me semble très facile de s'égarer dans une discussion sur les
problèmes politiques en Afrique, les problèmes de minorités, les
différends territoriaux, l'impérialisme, etc. Ce dont il faut parler,
c’est de différends frontaliers et non de différends territoriaux; en
d’autres termes les différends relatifs aux délimitations, au tracé de
la ligne. Certes, un différend territorial, ou un différend concernant
une minorité, peuvent obliger à tracer de nouveau une frontière,
mais c'est là une conséquence secondaire du différend dont il
s’agit.»

5. Une conséquence capitale de cette constatation de la Cour a été sa
conclusion selon laquelle l’article 3 du traité de 1955, avec l’annexe I
jointe, servait en fait à établir la frontière qui constituait l’objet du diffé-
rend entre les Parties. J'approuve l'interprétation donnée par la Cour de
cet article, mais ai néanmoins quelques observations à ajouter.

6. Mon opinion individuelle appuie donc foncièrement l'arrêt de la
Cour et elle n’a qu’un seul but: examiner certains aspects périphériques,
mais non dépourvus d'importance, de l'affaire. La Cour a déjà traité des
points de fait et de droit que le différend met en cause sur le fond. Je sou-
haite donc présenter quelques observations qui me semblent pertinentes
dans cette importante affaire, afin de faire ressortir mon point de vue per-
sonnel sur les principales questions soumises à la Cour et une partie du
raisonnement qui m'a conduit à approuver l'arrêt.

ii) Les problèmes des frontières en Afrique

7. Depuis plus d’un siècle, peut-être depuis son partage en 1885,
l'Afrique panse, dans l’amertume, les blessures que son passé colonial lui
a infligées. Des vestiges de cet héritage colonial peu enviable émergent, de
temps à autre, dans les soulèvements discordants d’ordre social, politique
et même économique qu'il vaut mieux, disent certains, oublier que se
remémorer. Mais cet héritage est difficile, sinon impossible à oublier; cer-
tains de ses aspects continuent, tels des apparitions, à resurgir, et hantent
le continent tout entier par toutes sortes de manifestations criardes et sté-
riles. Comment oublier des plaies restées ouvertes ? L’un des aspects de ce
legs malheureux transparait dans les incessants différends frontaliers qui
opposent les Etats d'Afrique.

8. Le penchant colonial pour les lignes géométriques illustré par la
forme en «fer à cheval» (de hinterland tripolitain de lord Salisbury) a
laissé en Afrique une forte concentration d'Etats dont on a tracé les fron-
tières sans tenir aucun compte. ou presque, des facteurs liés à la géogra-
phie, aux caractères ethniques, à la commodité économique, ou à l’exis-

' Boundaries and the Law in Africa: African Boundary Problems, 1969, p. 9.

50
DIFFEREND TERRITORIAL (OP. IND, AJIBOLA) 53

tence de moyens de communication acceptables, qui, ailleurs, ont joué un
rôle, dans les délimitations frontalières. Un auteur, spécialiste des pro-
blémes de frontières en Afrique, a fait observer ceci:

«Nous voyons les Somalis répartis entre l'Ethiopie, la Somalie, le
Kenya et Djibouti. les Yorubas au Dahomey et au Nigéria, les Ewes
au Ghana et au Togo. Sur la côte occidentale de l’Afrique, nous
trouvons un sandwich massif d'Etats francophones et anglophones,
dont les relations économiques méconnaissent presque totalement la
proximité de leurs frontières. On pourrait multiplier ces exemples.» !

9. Il importe donc de garder à l’esprit le caractère purement artificiel de
la plupart des frontières en Afrique, la frontière litigieuse en l'espèce ne fai-
sait pas exception. Dans la plupart des cas, il s’agit de frontières que les
puissances coloniales ont établies soit par suite d'accords conclus entre elles
ou avec des populations autochtones, soit par voie de conquête ou d’occu-
pation. Je me hâte d'ajouter que, dans le monde entier, les frontières sont, le
plus souvent, artificielles. Toutefois en Afrique elles sont à l'évidence encore
plus artificielles qu'ailleurs, car la plupart d’entre elles sont de simples lignes
droites tracées sur la planche à dessin sans grand égard aux caractéristiques
physiques sur le terrain. En 1890, déjà, lord Salisbury déclarait:

«nous avons … tiré des traits sur des cartes représentant des terri-
toires où aucun homme blanc n’a jamais pénétré; nous nous distri-
buons montagnes, rivières et lacs, freinés par le seul petit handicap
de ne pas connaître l'emplacement desdits montagnes, rivières et
lacs» (mémoire de la Libye, vol. 1, p. 25, par. 3.01: The Times, 7 août
1890).

10. Aussi quand certains pays d’Afrique ont accédé à l'indépendance,
surtout dans les années cinquante et soixante, ont-ils commencé à mettre
en cause les frontières mal définies qui ne tenaient aucun compte de tant
de facteurs humains, qu’ils fussent d’ordre social, politique ou écono-
mique. Quatre pays se sont alors lancés dans des politiques d’irréden-
tisme: la Somalie, le Maroc, le Ghana et le Togo. Il importe de relever
qu’à l’époque (c’est-à-dire avant 1970) la Libye ne comptait pas parmi ces
pays. Par l'effet de cette politique, qui contestait en réalité les frontières
«coloniales» existantes et le partage territorial en résultant, plusieurs
graves conflits armés se sont déclenchés en Afrique entre la Somalie et le
Kenya, l'Ethiopie et la Somalie, le Togo et le Ghana, le Maroc et la Mau-
ritanie, l'Algérie et le Maroc.

11. Dans le chapitre intitulé « Legacies of Colonialism» de son ouvrage
Equality and Freedom: Some Third World Perspectives, M. C. G. Weera-
mantry a évoqué le découpage de |’Afrique à titre d’exemple classique de
ces «divisions artificielles» qui ont fini par donner naissance a des «di-

' Samuel Chime, Organization of African Unity and African Boundaries: African
Boundary Problems, 1969, p. 65.

51
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 54

zaines de différends frontaliers, dont certains ont donné lieu à de violents
combats entre nations africaines» !.

12. Selon un autre auteur qui s'est intéressé aux problèmes frontaliers
africains:

«L'un des caractères remarquables de l'Afrique indépendante d’au-
jourd’hui est l’héritage de frontières coloniales mal définies, Comme
Ian Brownlie l’a fait observer à juste titre, l'expansion européenne en
Afrique a produit une division territoriale qui n'avait rien à voir, ou
presque, avec les caractères et la répartition des populations des
colonies et protectorats antérieurs. Ainsi, les frontières internatio-
nales léguées aux Etats africains qui viennent d’accéder à l’indépen-
dance ont-elles été imposées de façon arbitraire par les anciennes
puissances coloniales européennes. » ?

Voilà dans quel contexte il fallait considérer la demande de la Libye.

I]. EXAMEN DE LA REVENDICATION TERRITORIALE
DE LA LIBYE

13. La Libye fondait sa revendication sur la thèse selon laquelle, à
toutes les époques pertinentes aux fins du présent différend, les confins
n’ont jamais été terra nullius, même avant l’arrivée de la France. En parti-
culier, dans les «confins» au sud de la Libye, qui la séparent du Tchad, il n’y
a jamais eu de frontière définie, conventionnelle ou autre. L'autre moyen
fondamental de la Libye était que la France n'avait jamais acquis de titre
sur les confins, que ce soit par traité, occupation, ou conquête; et que
puisque le Tchad a succédé aux titres territoriaux de la France, il n’a reçu
à fortiori aucun titre de la France. Cela ne signifiait pas pour autant, selon
la Libye, qu'il n'ait existé aucun titre. Le titre a toujours appartenu, soute-
nait-elle, aux tribus autochtones, aux Senoussi et, sur le plan internatio-
nal, à l'Empire ottoman, et il est passé à l’Italie après le traité d’Ouchy
en 1912. C’est ce même titre qui a été transmis à la Libye le 24 décembre
1951, date de son indépendance.

14. De façon significative, l'argument de la Libye selon lequel les ter-
ritoires habités par des tribus ou des peuples ayant une organisation
sociale et politique ne doivent pas être considérés comme terra nullius fait
écho à l'observation de la Cour en l'affaire du Sahara occidental selon
laquelle :

«On estimait plutôt en général que la souveraineté à leur égard ne

' Equity and Freedom: Some Third World Perspectives, Hansa Publishers Lid.,
juin 1976, p. 46.

2 A. Oye Cukwurah, « The Organisation of African Unity and African Territorial
and Boundary Problems 1963-1973», Indian Journal of International Law, vol. 13,
p. 178.

52
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 55

pouvait s’acquérir unilatéralement par l'occupation de la terra nullius
en tant que titre originaire, mais au moyen d'accords conclus avec
des chefs locaux.» (C.LJ. Recueil 1975, p. 39, par. 80.)

15. Après avoir nié l'existence d’aucune frontière établie vers le sud, la
Libye a allégué dans ses conclusions qu'elle avait un titre:

«sur tout le territoire situé au nord de la ligne tracée sur la carte 105
du mémoire de la Libye ... c’est-à-dire la zone délimitée par une ligne
qui part de l'intersection de la frontière orientale du Niger et du
18° parallèle, continue dans une direction exactement sud-est jusqu’à
ce qu’elle rencontre le 15° parallèle, puis suit ce parallèle vers lest
jusqu’à sa jonction avec la frontière existante entre le Tchad et le
Soudan» (CR 93/29, p. 72).

i) La revendication territoriale et la « stratégie de l’action
de la Libye »

16. La revendication de la Libye incluait les régions du Borkou, de
l'Ennedi et du Tibesti, y compris l’Erdi, le Kanem et l’Ounianga, ou ce
que la Libye a appelé les «confins»:

«[un] terme ... utilisé ... pour la commodité géographique: ils sont
définis au nord par la ligne de la convention franco-britannique
de 1919, revendiquée par le Tchad, et au sud par le 15° degré de lati-
tude nord» (CR 93/16, p. 12).

17. A l'appui de cette revendication sur la totalité des «confins», la
Libye s’est référée, dans son mémoire et ses plaidoiries, à des facteurs
concernant l’économie, la religion, la géographie, le climat et la sécurité.
Pour ce qui est du facteur économique il a été fait mention des routes
commerciales du Sahara central, qui vont des côtes méditerranéennes de
la Cyrénaïque et de la Tripolitaine jusqu’aux confins. Comme exemples
de ces routes commerciales on a cité celle de Tripoli à Sokoto et Kano au
Nigeria, qui passe par des lieux importants comme Nalut, Ghadamés,
Ghat et Agadés; ainsi qu'une autre de Misuratah à Kuwka par Mourzouk
et Bilma. Une troisième route ancienne part de Benghazi et atteint Mans-
senya au Baguirmi par Koufra, Tekro (dans l’Ennedi) et Abeche. De
l'avis de la Libye ce commerce constitue depuis une époque ancienne le
facteur principal de contacts et de relations entre les peuples des extré-
mités nord et sud du Sahara.

18. La Libye a aussi donné à entendre que la géographie était un critère
à examiner par la Cour, en particulier les caractéristiques géographiques
du sol. A cet égard, elle a soutenu que la Cour avait la même liberté d’ap-
préciation qu'une commission de démarcation pour établir une fron-
tière de novo, là où il n’en existait pas, ce qui, selon elle, était le cas en
l'espèce. S'agissant de la religion la Libye a beaucoup insisté sur ses liens
avec les Senoussi et avec l'Empire ottoman musulman, alléguant que la

53
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 56

partie nord de l’Afrique ainsi que les confins étaient à prédominance
musulmane, tandis qu’au sud le Tchad était peuplé de chrétiens et d’ani-
mistes. A propos du facteur climatique, la Libye a fait observer que, si
l'entière région des confins partageait un climat et une végétation déser-
tique avec la Cyrénaïque et la Tripolitaine, le sud du Tchad bénéficiait du
climat du Soudan, de nature tropicale.

19. Sur la question de la sécurité, la Libye a émis l’avis que le massif
du Tibesti constituait un danger virtuel pour son complexe industriel
pétrochimique dans le bassin de Syrte: il était donc de la plus haute
importance, du point de vue de la défense nationale libyenne, d'assurer la
sécurité du massif du Tibesti et de la frontière adjacente. Invoquant les
raisons de sécurité à l'appui de sa revendication territoriale, la Libye a
soutenu ce qui suit:

«Pour attribuer des territoires et déterminer quel Etat possède le
meilleur titre au territoire constituant le cadre général du présent dif-
férend, la Libye estime qu’il convient de ne pas négliger les intérêts
en matière de sécurité de chaque Etat à la lumière de tous les faits.
L'attribution à la Libye des régions décrites dans ses écritures et aux-
quelles la Libye revendique le titre, tiendrait pleinement compte des
intérêts de la Libye en matière de sécurité, tout en laissant un terri-
toire très étendu entre cette frontière et le cœur stratégique et écono-
mique du Tchad --- ce que les Français ont qualifié de «Tchad
utile.» (Mémoire de la Libye, vol. 1, p. 68, par. 3.110.)

20. Les arguments ci-dessus, qui découlent de considérations humaines
et physiques, peuvent être considérés comme le premier fondement sur
lequel reposaient les prétentions de la Libye. Le second fondement, de
nature diplomatique, était axé sur le traité de Rome de 1935, encore
appelé traité Laval-Mussolini. C'était le traité entre la France et l'Italie
qui définissait de façon précise la frontière entre la Libye et les territoires
de l'Afrique équatoriale française et de l'Afrique occidentale française à
l'est de Toummo.

21. Le traité de 1935 n'est pas entré formellement en vigueur parce que
l'Italie a refusé de procéder à l'échange des instruments de ratification
correspondants. Toutefois, selon la Libye, cela n’affaiblissait pas l'impor-
tance ni la pertinence du traité en tant que facteur essentiel à prendre en
considération pour régler le différend dont la Cour était saisie. Les Par-
ties étaient en désaccord sur le point de savoir laquelle aurait concédé des
territoires à l'autre. Pour la Libye. c'était l'Italie qui avait fait de telles
concessions à la France en échange de la promesse des Français d'ap-
puyer la conquête de l'Ethiopie par les Italiens, et c’était le refus des
Français de respecter cet accord qui avait conduit l'Italie à refuser
l'échange des instruments de ratification.

22. Selon le Tchad, c'était la France qui en 1935 avait offert des con-
cessions territoriales à l'Italie, sur la base de la «concession coloniale»
promise en vertu de l’article 13 du traité de Londres de 1915. Toutefois.

54
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 57

ce point est de moindre importance par rapport à l’argument de la Libye
selon lequel la Cour pouvait tenir compte de ce traité pour parvenir à une
décision juste et équitable.

23. La Libye a soutenu que tout au long de l’histoire de ce différend le
traité de 1935 a été le seul instrument international qui ait eu pour objet
de tracer une ligne définissant une fois pour toutes la frontiére dans la
zone litigieuse, objet qui aurait bel et bien été atteint n’eût été le fait que
les instruments de ratification correspondants n’ont pas été échangés.
C’était un traité, soutenait-elle encore, qui avait été négocié dans ses
moindres détails et conclu par deux Etats exergant tous deux une souve-
raineté effective sur les territoires a délimiter. La Libye soutenait donc
que des indications précieuses pouvaient être tirées d’un traité de délimi-
tation qui avait été à deux doigts de s'imposer aux parties. Au demeu-
rant, la Libye mettait en avant les vicissitudes des négociations franco-
italiennes entre 1912 et 1935 comme un facteur de considération équitable
en sa faveur. Le Tchad avait bien pu laisser entendre que l’accord-cadre
permettait à la Cour de statuer uniquement dans les limites du droit
stricto sensu, mais selon la Libye:

«ce constat n'exclut nullement le recours à l'aequitas infra legem, qui
au contraire est toujours approprié, comme votre Cour la dit et
répété tant à propos des délimitations maritimes que des délimita-
tions terrestres» (CR 93/20, p. 40).

24. La thèse de la Libye apparaît ainsi clairement: il n’existait pas de
frontière entre la Libye et le Tchad, établie par suite de la conquête ou de
l'occupation françaises ou en application du traité de 1955, notamment
son article 3 et la liste des actes internationaux y annexée: il s'agissait
donc pour la Cour de se prononcer sur un différend territorial et non sur
un différend frontalier: ce faisant, la Cour devait prendre en considéra-
tion le traité de Rome de 1935 même si les instruments de ratification
n'avaient pas été échangés; le territoire litigieux n’avait à aucun moment
été terra nullius mais, à toutes les époques pertinentes, le titre appartenait
aux peuples autochtones et aux Senoussi tandis que, au plan internatio-
nal, il appartenait à l'Empire ottoman, lequel l’avait en définitive trans-
mis à l'Italie. La Libye en concluait que le territoire qu’elle revendiquait
devait s'étendre aussi bas vers le sud que le 15° degré de latitude nord.

25. A n’en pas douter, le Tchad a été décontenancé par l'étendue de la
revendication de la Libye dont il avait escompté qu'elle se limiterait à la
ligne de 1935 que la Libye invoquait depuis 1977 devant le Conseil de
sécurité, l’Assemblée générale et l'Organisation de l’unité africaine. D’ou
son affirmation selon laquelle:

«Obtenir la moitié du Tchad serait idéal, mais, en vérité, la Libye
se satisferait d'un territoire situé au nord de la ligne de 1935. Or,
cette ligne n’en est pas une car le traité n’a pas été ratifié. Par con-
séquent, le différend serait un différend territorial et non pas un dif-
férend de frontières, des revendications seraient formulées sur de

55
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 58

larges pans de territoire et, le dernier jour de sa plaidoirie, la Libye
réintroduirait la ligne de 1935 comme une espèce de considération
d'équité.» (CR 93/21, p. 55, par. 63.)

26. Le Tchad fait observer que la Libye, au fil des ans, n’a pas toujours
été cohérente en ce qui concerne ses revendications territoriales. A cela, la
Libye répond que les politiques passées du Gouvernement libyen en la
matière n’ont guère de rapport avec la présente affaire, où seules comp-
tent les écritures et les conclusions présentées à la Cour. Je n’ai pas été
convaincu par cette argumentation: au contraire, il m’apparait qu'elle va
à l'encontre du droit international.

27. Mon point de vue est confirmé par la jurisprudence de la Cour.
Ainsi, dans l’affaire de la Délimitation maritime dans la région située entre
le Groenland et Jan Mayen { Danemark c. Norvège), la Cour, dans l'inter-
prétation qu'elle a donnée tout récemment de l’accord de 1965 entre la
Norvège et le Danemark, a tenu compte du texte que le Gouvernement
norvégien a soumis au débat parlementaire en 1979-1980:

«Cette absence de rapport entre l’accord de 1965 et l’accord
de 1979 est confirmée par les termes de la communication officielle
de ce dernier texte au Parlement par le Gouvernement norvégien. La
proposition n° 63 (1979-1980) au Storting contient le passage sui-
vant:

«Le 8 décembre 1965, la Norvège et le Danemark ont signé un
accord concernant la délimitation du plateau continental entre les
deux Etats.

L'accord ne portait pas sur la délimitation du plateau continen-
tal dans la zone située entre la Norvège et les îles Féroé.»

Etant donné que, comme il est indiqué ci-dessus, l'accord de 1965
n’excluait pas expressément de son champ d'application géogra-
phique la zone des îles Féroé, ni aucune autre zone, cette déclaration
est conforme à une interprétation de Paccord de 1965 selon laquelle
celui-ci s’appliquerait exclusivement à la région pour laquelle il spé-
cifiait une ligne de délimitation définie par des coordonnées et une
carte, c'est-à-dire le Skagerrak et une partie de la mer du Nord.»
(C.LJ. Recueil 1993, p. 51, par. 29.)

28. Un autre exemple vient fortement étayer mon point de vue: l'af-
faire des Essais nucléaires de 1974, dans laquelle la Cour a conclu que la
déclaration du Gouvernement français selon laquelle il ne procéderait pas
à de nouveaux essais nucléaires dans l’atmosphère avait des effets juri-
diques.

il) Les questions cruciales

Cela dit, la «stratégie de l’action» libyenne, selon les termes du Tchad
(CR 93/21, p. 55, par. 64), mérite d’être évaluée à la lumière de quatre
questions pertinentes :

56
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 59

1. Dans quelle mesure la Libye pouvait-elle aujourd’hui se prévaloir du
traité de Rome de 1935?

2. A quel point la thése de la Libye selon laquelle il n’existait pas de
frontiére entre elle et le Tchad était-elle valable?

3. L’interprétation que faisait la Libye des dispositions de l’article 3 (et
de son annexe I) du traité de 1955 était-elle correcte?

4. Quel poids pouvait-on accorder aux prétentions et conclusions de la
Libye concernant la région du BET?

ili) Le traité de Rome et l'équité

29. S’agissant des frontières conventionnelles au centre du présent
différend, le traité de Rome aurait pu étre considéré comme un «second
choix» en ce sens que la Cour aurait été amenée à l’examiner plus atten-
tivement si le traité de 1955 n'avait pas été conclu ou s’il avait été
dépourvu de validité. Dans ce cas, un recours aux principes équitables
aurait pu devenir dans une certaine mesure nécessaire, mais le rôle éven-
tuel de l'équité en matière de différend frontalier reste toujours limité.
L'équité ne peut que combler une lacune, elle peut être aequitas infra
legem ou aequitas secundum legem, mais non aequitas praeter legem ou
contra legem. Les deux Parties se sont pratiquement accordées à recon-
naitre que telle était bien la pratique en droit international. Mais dans la
mesure où une frontière conventionnelle a été reconnue par le traité de
1955 et où les instruments de ratification du traité de Rome n’ont pas été
échangés, l'équité n'avait en fait aucun rôle à jouer en l'espèce; l’appli-
quer serait revenu à statuer extra legem or, en tout état de cause, l'équité
suit le droit.

30. Même dans les affaires de délimitation maritime, à l’occasion des-
quelles la Cour a considérablement développé le droit en ce qui concerne
les principes et facteurs équitables, l’équité ne joue jamais contra legem,
mais infra legem. On peut ici conclure qu’il n’y avait pas lieu, en l’espèce,
de recourir à l’équité et que le traité de Rome, tout en présentant un cer-
tain intérêt historique, n’était pas applicable de jure, faute d’être jamais
entré en vigueur.

iv) La thèse libyenne relative à l'absence
de frontière conventionnelle

31. Nous abordons ici cette question afin de mettre en lumière l’in-
constance de la position libyenne à compter du début du différend.
Adoptant une attitude de silence et d'acquiescement dans un premier
temps, la Libye a ensuite nié occupation d’une partie de la région du
Tibesti, puis a invoqué le traité de Rome de 1935 pour justifier cette
action. La Libye a ultérieurement allégué devant la Cour que, dans la
mesure où aucune frontière n'avait été établie, il convenait de tenir
compte du traité de Rome dans la perspective de considérations équi-
tables. Mais quelque justification que l’on puisse trouver à chacune de ces

57
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 60

positions, c'est l'interprétation du traité de 1955 qui permettait de con-
firmer ou d'infirmer l’absence alléguée de frontière conventionnelle.

v) L'interprétation libyenne du traité de 1955

32. Il suffit de dire ici qu'il me semble que la Libye n'a nié ni la validité
du traité de 1955 ni sa pertinence à l’égard du présent différend. La Cour
a depuis lors estimé que Pon pouvait considérer qu'il définissait une fron-
tière conventionnelle, conclusion à laquelle je souscris pleinement.

vi) Quel poids peut-on accorder aux prétentions et conclusions
de la Libye concernant la région du BET ?

33. Ayant estimé qu'il existe une frontière conventionnelle entre la
Libye et le Tchad, on pourrait juger superflu d'examiner cette question. Il
n'est pourtant sans doute pas entièrement inutile de le faire, en raison du
retentissement de cette affaire en Afrique.

34. Ainsi, à supposer même pour un instant que le traité de 1955 n’ait
pas défini de frontière, il resterait difficile de se prononcer en faveur de
la Libye en fonction de considérations historiques, religieuses, écono-
miques, géographiques ou de sécurité. J'ai déjà exprimé plus haut mon
point de vue sur la question, en abordant l’histoire de l'Afrique et sa
colonisation. Les puissances coloniales n’ont pas tenu compte de tous ces
facteurs lors des partages opérés aux XIX* et XX: siècles. Les tribus et
peuples autochtones sont disséminés sur l’ensemble du continent africain
indépendamment des frontières et de l’entité des Etats.

35. M. Tsiranana, alors chef de l'Etat de Madagascar, a dit en 1963!:

«Il n’est plus possible ni souhaitable de modifier les frontières des
nations en fonction de critères raciaux ou religieux ... si nous devions
prendre pour critères de nos frontières /a race, l'appartenance tribale,
ou la religion, certains Etats africains seraient effacés de la carte.»
[Traduction du Greffe.] (Les italiques sont de mot.)

36. Prenons par exemple l'Ordre des Senoussi, dont le chef suprême
était originaire d'Algérie: l'influence de cet ordre s’étendait sur toute
PAfrique du Nord, en particulier l’Algérie, le Maroc et Egypte, mais
aussi au sud, sur l’ensemble du territoire qui constitue aujourd’hui le
Tchad, et au-delà. Dès 1856, une =aouia senoussi a été établie à Kouka
Bornou. La prétention libyenne fondée sur le seul titre senoussi pourrait
avoir pour conséquence logique l'intégration d’environ huit nations en
un seul Etat africain. Autant pour les facteurs religieux et culturels. Les
considérations économiques et géographiques se révéleraient des critères

' ICAS Summit/Gen/Inf/14, p. 4; voir aussi Boutros Boutros-Ghali, Les conflits de
frontières en Afrique, 1972.

58
DIFFEREND TERRITORIAL (OP. IND. AJIBOLA) 61

encore plus insaisissables et incertains. En outre, elles se heurteraient sou-
vent a des conclusions fondées sur des facteurs ethniques et culturels.

37. C’est pourquoi je me rallie pleinement au point de vue de la
Chambre de la Cour dans l'affaire du Différend frontalier (Burkina Faso/
République du Mali):

«La Chambre tient néanmoins à souligner que rien n’autorise un
recours 4 la notion d’équité pour modifier une frontiére établie.
Dans le contexte africain en particulier, on ne saurait invoquer /es
insuffisances manifestes, du point de vue ethnique, géographique ou
administratif, de maintes frontières héritées de la colonisation pour
affirmer que leur modification s'impose ou se justifie par des consi-
dérations d’équité.» (C.L/. Recueil 1986, p. 633, par. 149; les ita-
liques sont de mot.)

38. En définitive, il me semble difficile d’appuyer aucune des conclu-
sions que la Libye a soumises à la Cour en l’espéce.

II. L°ARGUMENTATION DU TCHAD

39. La conclusion générale du Tchad en la présente affaire était que
celle-ci avait pour objet la délimitation de la frontière commune entre les
deux Parties. De son point de vue, le traité franco-libyen du 10 août 1955
définissait une telle frontière. Dans son exposé liminaire, agent du
Tchad a exprimé la position du Gouvernement tchadien en ces termes:

«Pour le Tchad, le traité du 10 août 1955 est la clé du différend.
Librement, la Libye l’avait négocié, signé et ratifié. Ce traité est
incontournable et décisif. Son application suffit à régler le litige.»
(CR 93/21, p. 14.)

40. Le Tchad a présenté deux thèses subsidiaires à l'appui de cette con-
clusion. Il a soutenu que, même si le traité franco-libyen de 1955 n'avait
pas été conclu ou s’il était inapplicable, la définition de la frontière résul-
tant de certains instruments internationaux serait la même. Pour le cas où
ces deux premiers arguments n’emporteraient pas la conviction, le Tchad
a également avancé, a titre tout a fait subsidiaire, que les effectivités fran-
çaises dans les confins confirmeraient la même ligne frontière. Le Tchad a
en outre étayé ses prétentions quant à l'existence effective d’une frontière
conventionnelle en invoquant à l'encontre de la Libye l’acquiescement et
l’estoppel. H a de plus soulevé la question de l’uti possidetis juris en se réfé-
rant à la déclaration du Caire de 1964 de l'Organisation de l'unité afri-
caine et à une partie de la décision d’une Chambre de la Cour dans
l'affaire du Différend frontalier ( Burkina Faso/République du Mali) (CLS.
Recueil 1986, p. 554).

59
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 62
IV. LE TRAITÉ DE 1955 ET LES POSITIONS DES PARTIES

41. La Libye a convenu avec le Tchad qu'il fallait en ’espéce prendre
comme point de départ le traité franco-libyen de 1955 (ci-après dénommé
le «traité de 1955»). Parlant au nom de la Libye, son conseil a déclaré:

«L'article 3 du traité de 1955 est directement pertinent pour le
règlement du présent différend» (réplique de la Libye, par. 5.04); et
elle avance en effet que «il se peut fort bien que la Cour considère le
traité de 1955 comme le point de départ logique pour déterminer
comment le différend territorial dans la présente affaire doit être
réglé» (ibid, par. 5.01). Comme aussi bien la Libye que le Tchad
(bien qu’avec certaines réserves pour ce dernier) considèrent que le
traité de 1955 revêt une importance capitale pour le règlement du
différend actuel, la Libye commencera par analyser l’article 3 du
traité de 1955.» (CR 93/15, p. 15.)

42. Pour sa part, le Tchad a clairement indiqué au début de ses plai-
doiries que sa thèse principale était que le traité de 1955 identifiait «sans
aucune ambiguïté une ligne frontalière» (CR 93/21, p. 28). Le conseil a
ajouté: «Commençons par le commencement. Et le commencement juri-
dique — la fin aussi d’ailleurs — c’est le traité du 10 août 1955 entre la
France et la Libye.» (CR 93/21, p. 29.)

V. L'INTERPRÉTATION DU TRAITÉ DE 1955

43. L’arrét de la Cour a abordé comme il convient l'interprétation
de l’article 3 du traité de 1955 et point n'est besoin d’y revenir ici; je
me bornerai à évoquer certains aspects qui viennent, à mon avis, étayer
l'arrêt.

1) Objet et but du traité de 1955

Pour l'interprétation de tout traité, il est également indispensable d’exa-
miner son objet et son but réels (cf. article 31, paragraphe 1, de la conven-
tion de Vienne sur le droit des traités).

44. S'agissant du traité de 1955, la position de la Libye à cet égard est
simple: son objet propre était d'obtenir le retrait de l’armée française
du Fezzan pour que son indépendance devienne réalité. Toutes autres
considérations étaient secondaires et, en fait, sans importance. Le moins
qu'on puisse dire est que la Libye ne s'intéressait pas à l’époque à la déli-
mitation de la frontière méridionale et aurait préféré ne pas aborder cette
question. On a fait valoir qu'en 1955 la Libye n'avait guère les moyens
nécessaires à un tel exercice et, en particulier, qu'elle ne disposait pas
d'experts compétents.

45. M. Kamel Maghur a affirmé au nom de la Libye:

«Lorsque les négociations qui ont finalement abouti à la conclu-

60
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 63

sion du traité de 1955 se sont engagées, en janvier 1955, je pense qu'il
n’y avait pas plus de cinq juristes dans toute la Libye. L'équipe
libyenne n’a bénéficié de l’appui que d’un seul juriste, M. Fekini,
jeune diplômé de la faculté de droit de Tunisie, qui n’avait aucune
expérience d'aucune sorte... Comme M. Fekini, j'ignorais totalement
les questions de droit international et de frontières internationales
lorsque j'ai obtenu mon diplôme.» (CR 93/14, p. 67.)

46. La Libye a également prétendu que la France était tout aussi peu
disposée à aborder la question de la délimitation. Mention a été faite, à
maintes reprises, de la lettre du 2 mai 1955 adressée au ministre de la
France d'outre-mer par le gouverneur général de l’Afrique équatoriale
française. Cette lettre soulignait : «la nécessité de faire reconnaître par ce
pays [la Libye] les frontières résultant de la déclaration franco-britan-
nique de 1899» (mémoire de la Libye, vol. 1, p. 370, par. 5.437).

47. Mais la lettre ne s’arrétait pas là. Elle exposait ensuite clairement
quel était à ce moment décisif, quatre mois environ avant la signature du
traité de 1955, l'objectif de la France à l'égard de la frontière méridionale
entre la Libye et le Tchad. D'après la Libye, cet objectif correspondait à
la thèse française énoncée pour la première fois de manière totalement
explicite en 1921-1922, en réponse à la protestation italienne contre la
convention franco-britannique de 1919. Ainis la thèse française relative à
la frontière, telle qu'elle était formulée dans la lettre, aurait été la sui-
vante:

«— que la Libye devait être considérée comme Etat successeur de

l'talie et non de la Turquie;

— que les frontières méridionales de la Libye ont été déterminées
par la déclaration additionnelle anglo-française de 1899, modi-
fiée par la convention anglo-française de 1919;

— que l'Italie avait officiellement reconnu la déclaration addition-
nelle de 1899 dans les accords franco-italiens de 1900-1902:

— que la Libye ne saurait fonder aucune revendication sur le
traité de 1935 parce que ces accords « n'ont jamais été exécutés »
(ibid. ; les italiques sont de moi).

48. La lettre du 10 mai 1955 adressée au Foreign Office par l’ambas-
sade de France à Londres, que la Libye a citée dans son mémoire, laisse
en outre penser que les deux parties avaient adopté la même attitude à
l'égard de la délimitation puisqu'il y est dit:

«Les deux gouvernements conviennent de s’en tenir, en ce qui con-
cerne le tracé des frontières séparant les territoires français et libyen,
aux stipulations générales des textes internationaux en vigueur à la
date de la création de l'Etat libyen.» (ibid., p. 375, par. 5.445.)

49, Peut-on éventuellement en déduire qu'aucun désaccord n'existait
quant à l’objet et au but du traité? Au dernier moment, la Libye a
reconnu que la frontière avait été fixée par les actes internationaux. Selon
elle:

61
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 64

«La Libye a, de fait, au dernier moment, accepté la rectification
proposée, sous la forte pression des négociateurs français; et le texte
arrêté pour identifier les points considérés figure à l’annexe I au
traité de 1955.» (CR 93/15, p. 38.)

50. Quels étaient, selon le Tchad, l’objet et le but de ce traité de 1955?
D'après lui, il s’agissait d’un accord global tendant à assurer la paix et la
stabilité dans cette région. C'était, à ses yeux, un traité d’amitié et de bon
voisinage entre la France et la Libye. Comme le Tchad l'a affirmé dans
son contre-mémoire:

«il se présente comme un ensemble de dispositions concernant des
matières fort diverses: présence des troupes françaises sur le terri-
toire libyen, coopération économique, financière et culturelle, régime
frontalier ... Son objet est très généralement de faciliter les relations
entre les parties et d'établir entre elles une coopération.» (Contre-
mémoire du Tchad, livre I, p. 505, par. 11.68.)

51. Eu égard à l'intitulé, au texte et à la teneur du traité, le point de
vue du Tchad me semble correspondre à une analyse correcte, même s’il
n'est pas exclu que chacune des parties ait eu quelque contrepartie en vue.
C’est ainsi que, dans une lettre adressée par l'ambassade du Royaume-
Uni à Paris le 5 janvier 1955 au Foreign Office à Londres, sur la base de
renseignements fournis par M. Jerbi, un des membres de la délégation
libyenne aux négociations relatives au traité, il était précisé:

«le Gouvernement français avait, au début des négociations de jan-
vier, indiqué que la France était disposée à retirer ses forces du Fez-
zan pourvu que certaines questions connexes soient réglées en même
temps, notamment que la «frontière entre le Fezzan et le territoire
français soit convenablement délimitée» (mémoire de la Libye,
vol. 1, p. 375, par. 5.446).

52. Il convient également de garder à l'esprit qu'entre 1953 et 1954 la
Grande-Bretagne et les Etats-Unis d'Amérique avaient conclu des accords
de sécurité et d'alliance avec la Libye, tenant la France à l'écart.

53. Quels qu'aient pu être les motifs propres à chacune des parties, il
ne fait aucun doute que le traité de 1955 avait pour objet et pour but de
garantir des rapports d'amitié et de bon voisinage entre elles. Selon la
règle spéciale d'interprétation des traités frontaliers, de tels instruments
sont réputés, sauf preuve contraire, avoir été conclus en vue d'assurer la
paix et la stabilité et ce, de façon définitive. De nombreuses conventions
multilatérales prévoient des garanties visant à assurer une solution stable
et définitive en matière de traités frontaliers. Tel est le cas, par exemple,
de la convention précitée de 1978 sur la succession d'Etats en matière de
traités, en particulier de son article 11 qui stipule qu’une succession
d'Etats ne porte pas atteinte à une frontière établie par un traité, ni aux
obligations et droits établis par un traité et se rapportant au régime d’une

62
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 65

frontière. De même, la convention de Vienne sur le droit des traités de
1969, dans son article 62, paragraphe 2 a), dispose:

«Un changement fondamental de circonstances ne peut pas être
invoqué comme motif pour mettre fin à un traité ou pour s’en reti-
rer:

a) s'il s'agit d'un traité établissant une frontière.» (Les italiques sont
de moi.)

54. En outre, l’article 62, paragraphe 2, de la convention de Vienne de
1986 sur le droit des traités entre Etats et organisations internationales
ou entre organisations internationales a également prévu une exception
concernant les traités frontaliers, en ces termes:

«Un changement fondamental de circonstances ne peut pas être
invoqué comme motif pour mettre fin à un traité entre deux ou plu-
sieurs Ftats et une ou plusieurs organisations internationales ou
pour s’en retirer s'il s'agit d'un traité établissant une frontière.» (Les
italiques sont de moi.)

55. On s’accorde à reconnaître, eu égard à son article 3 et à son
annexe I, que le traité de 1955 était pour partie un traité frontalier, même
s'il ne traite pas exclusivement de la question des frontières. A défaut de
preuve du contraire, il faut considérer que les deux parties ont accepté
d'insérer cet article dans le but d'établir leurs frontières et d’assurer
quelque stabilité et pérennité à cet égard.

56. La jurisprudence de la Cour en matière de frontières convention-
nelles vient fermement étayer l’analyse ci-dessus. Le clair prononcé de la
Cour dans l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande),
en juin 1962, est à cet égard un précédent célèbre. En l'espèce, la Cour a
posé le principe du caractère stable et définitif des frontières convention-
nelles en ces termes:

«D'une manière générale, lorsque deux pays définissent entre eux
une frontière, un de leurs principaux objectifs est d’arrêter une solu-
tion stable et définitive. Cela est impossible si le tracé ainsi établi
peut être remis en question à tout moment, sur la base d’une procé-
dure constamment ouverte, et si la rectification peut en être demandée
chaque fois que l’on découvre une inexactitude par rapport à une
disposition du traité de base. Pareille procédure pourrait se pour-
suivre indéfiniment et l’on n’atteindrait jamais une solution défni-
tive aussi longtemps qu’il resterait possible de découvrir des erreurs.
La frontière, loin d’être stable, serait tout à fait précaire.» (CES,
Recueil 1962, p. 34.)

57. Peut-être cette décision de la Cour, inspirée du principe quieta non
movere, visait-elle à garantir le règlement définitif et sûr de tout différend
porté devant elle, et à éviter ainsi des contestations sans fin, pouvant à
l’occasion dégénérer en hostilités et en conflits armés.

63
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 66

58. A l'évidence, l'objet et le but du traité de 1955 dans son ensemble
étaient multiples puisque ce traité touchait à tant de domaines, compre-
nant entre autres une convention particulière de bon voisinage prévoyant
les modalités de mise en œuvre de bons «rapports de voisinage» en assu-
rant par exemple la libre circulation des citoyens entre les deux territoires,
une convention de coopération économique ainsi qu’une convention cultu-
relle portant sur l’enseignement, la langue, etc. Le traité comportait égale-
ment de nombreuses annexes explicitant en détail ses objets et ses buts.
Mais il est également clair que, pour partie. le traité avait pour objet et
pour but de fixer définitivement la frontière méridionale de la Libye.
Ce que selon moi, il a effectivement réalisé.

li) Approche intégrée

59. Bien que je ne souhaite pas traiter séparément dans la présente opi-
nion de l’approche «fondée sur l'intention» — ne serait-ce que parce
qu'une telle approche risque d’être trop subjective et donc inopportune
(la Cour non plus ne l’a jamais adoptée) —, je pense que tout élément
susceptible, éventuellement, d’en être tiré, peut aisément être examiné
dans le cadre de l'approche intégrée, laquelle permet peut-être de faire
ressortir l'intention des deux Parties. L'approche intégrée doit de même
permettre de tenir compte comme il se doit de l’ensemble des compo-
santes du traité de 1955, ainsi que le prescrit l’article 31, paragraphe 2, de
la convention de Vienne sur le droit des traités de 1969:

«Aux fins de l’interprétation d’un traité, le contexte comprend,
outre le texte, préambule et annexes inclus:

a) tout accord ayant rapport au traité et qui est intervenu entre tou-
tes les parties à l’occasion de la conclusion du traité:

b) tout instrument établi par une ou plusieurs parties à l’occasion de
la conclusion du traité et accepté par les autres parties en tant
qu'instrument ayant rapport au traité.» (Les italiques sont de
moi.)

60. Si l'on s'applique à interpréter le traité de 1955 conformément à
l'approche intégrée susmentionnée, on ne peut éviter d'aborder certains
des points visés plus haut sous le titre «objet et but» du traité, sur les-
quels je ne reviendrai pas. Il faut cependant de nouveau observer qu'en
présentant sa cause devant la Cour chaque Partie a produit plusieurs
volumes de documents diplomatiques, y compris des lettres, des accords,
des notes ou des procés-verbaux et des cartes, piéces qui ont effective-
ment servi au cours de la procédure orale. Au sujet des documents diplo-
matiques relatifs à la période de janvier à août 1955, certaines observa-
tions importantes et pertinentes peuvent être faites. Peut-être convient-il
de commencer par le traité Laval-Mussolini de 1935 qui a occupé le
devant de la scène jusqu’en 1955. Ce traité a incontestablement défini une
frontière correspondant à certains avantages ou concessions à la Libye
(quoi qu'ait pu en dire cette dernière). I] était assorti d’une carte sur

64
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 67

laquelle la totalité de la «bande d’Aouzou» était figurée en territoire
libyen. Quoique ce traité ait été signé, les instruments de ratification cor-
respondants n’ont jamais été échangés entre les parties. L’Italie s’y est en
effet refusée, accusant la France de manquer à sa parole à propos des
concessions qu'il aurait été convenu de lui accorder concernant ses colo-
nies d’Erythrée et de Somalie.

61. Ce traité de 1935 servait de base à une carte indiquant la frontière
sur laquelle l'Italie, puis la Libye, se sont fondées à tort pendant quelque
temps et qui a été à l’origine d’un désaccord entre l'Italie et la France
avant 1947, puis entre la Libye et la France avant la signature du traité de
1955.

62. Entre 1935 et le 10 août 1955, il s'est ainsi produit deux incidents,
à Jef-Jef en 1938, et à Aouzou le 28 février 1955, qui ont clairement fait
ressortir les positions de chacune des parties à l’égard de la frontière
méridionale de la Libye. Bien que les faits aient été contestés entre les
Parties, il est évident que, en ce qui concerne la frontière méridionale de
la Libye avec le Tchad, la France se fondait sur la ligne de 1899/1919,
alors que l’Italie s’en tenait à la ligne de 1935. Ces incidents sont impor-
tants à double titre: pour ce qui est de l'incident de Jef-Jef, on s’est
accordé tacitement à reconnaître que l'Italie (et la Libye à cet égard) ne
pouvait s'appuyer sur le traité de 1935, dont les instruments de ratifica-
tion n'avaient pas été échangés. Lors de l'incident d’Aouzou, il y a eu
également entente tacite entre les parties pour revenir à la ligne de 1899/
1919, vu que celle de 1935 n'existait plus.

63. Du mois de janvier au 10 août 1955 (date de la signature du traité
de 1955), pas moins de soixante-quatre documents ont été élaborés à pro-
pos des négociations sur le projet de texte ou de ce que devait être le
contenu du traité. Dix-sept de ces documents traitent de l'incident d’Aou-
zou, tandis que d’autres se rapportent à des cartes, des controverses et au
retrait des forces françaises du Fezzan. Même si ces documents sont
perçus et interprétés différemment par les Parties, il s'en dégage ce que
Yon peut raisonnablement considérer comme un consensus. Pour la
Libye, la question la plus importante était celle du retrait des forces fran-
çaises du Fezzan, et elle était disposée à faire des «concessions» en
échange d’un retrait opéré dans les meilleurs délais. Elle s'intéressait par
ailleurs à toute forme d’assistance de la part de la France. Cette dernière,
quant à elle, considérait la définition de la frontière méridionale de la
Libye comme une condition sine qua non et entendait que l’on reconnût à
cet effet les lignes de 1899/1919.

64. Par ailleurs, et contrairement à ce qu’a affirmé la Libye au cours de
la procédure orale, la France n'était pas, selon moi, entièrement satisfaite
du traité de 1955. La situation et les circonstances du moment indiquent
clairement que la France, en signant cet accord, a dû trouver la pilule
amère. La lecture de tous les documents pertinents révèle à l'évidence que
la France souhaitait alors, non pas un traité d'amitié et de bon voisinage,
mais un traité d'alliance avec la Libye, semblable à ceux que cette der-
nière avait conclus avec la Grande-Bretagne en 1953 et les Etats-Unis en

65
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 68

1954. C’est ainsi que, parmi les conditions posées par la commission de la
défense de l’Union française à la ratification du traité de 1955, figuraient
les suivantes:

«1. Tout l'accord franco-libyen doit prendre le caractère d’un
traité d'alliance en raison de ses conventions militaires et de bon voi-
sinage pour constituer une reconnaissance de jure par l'Etat libyen de
la souveraineté de la France sur ses territoires africains;

2. Ce traité nous reconnaitra le droit de réoccuper militairement
le Fezzan en temps de guerre ou en cas de crises dont la définition
devra couvrir notre sécurité africaine à hauteur de cette région.»
(Mémoire de la Libye, vol. 6, pièce 76, p. 1051.)

65. En fait, l’Assemblée de l'Union française a regretté, à propos du
projet de traité de 1955:

«a) que le défaut de solidarité occidentale n’ait pas permis à la
France de préserver, comme il eût convenu, sa positon au
Fezzan, de tels manquements à la solidarité risquant de mettre
en cause l’Alliance atlantique» (ibid, p. 1050).

66. D'une manière générale, le traité n’a donc pas permis à la France
d'atteindre son objectif et une lecture attentive de ce qui s’est dit devant
son parlement, en particulier au cours de la séance du 22 novembre 1955,
éclaire dans une certaine mesure ce point. Dans son exposé devant l’As-
semblée nationale française sur le traité, M. Daniel Mayer, président de
la commission des affaires étrangères et rapporteur, a évoqué ce que la
France aurait voulu obtenir de la Libye à la faveur d’un tel traité, si elle
avait pu faire prévaloir son point de vue:

«La France recherchait, à cette époque, avec le nouveau royaume
fédéral, une alliance qui l'eût placée au Fezzan dans une situation
analogue à celle qu’occupait la Grande-Bretagne en Tripolitaine et
en Cyrénaïque.

Ce dessein ne put malheureusement être réalisé, les accords signés
en 1953 avec la Grande-Bretagne et, l’année suivante, avec les Etats-
Unis ayant abondamment pourvu nos interlocuteurs des ressources
qui leur étaient nécessaires et leur ayant permis de négliger les trop
modestes contreparties que nous pouvions leur proposer en échange
d'un droit d'occupation permanente du Fezzan où nos troupes se
trouvaient établies depuis 1942.» (fbid., pièce 71, p. 5017; les ita-
liques sont de moi.)

67. M. Mayer est allé plus loin dans sa déclaration à l’Assemblée
nationale française, en déplorant les conséquences politiques et psycho-
logiques possibles de l'échec de cette tentative de la France pour obtenir
de la Libye le meilleur accord possible et du fait qu'elle devait se conten-
ter d’un pis-aller —- le traité de 1955:

66
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 69

«Certes, ce traité peut susciter des critiques et il comporte, de
notre part, des concessions qui risquent d'atteindre certains aspects de
notre umour propre.

Le retrait de nos forces du Fezzan sera, sans doute, péniblement
ressenti par notre armée d'Afrique, en raison des circonstances glo-
rieuses dans lesquelles nos troupes s’y étaient installées.» (Mémoire
de la Libye, vol. 6, pièce 71, p. 5017-5018; les italiques sont de moi.)

68. Dans le contexte de ce traité, la question du Fezzan était incontes-
tablement très épineuse: la Libye était en fait disposée à payer le prix du
départ des troupes françaises (quelque quatre cent cinquante hommes en
tout) de son territoire, ce que la France répugnait à faire, le Fezzan étant
pour elle une zone stratégique importante pour ses colonies d’Afrique du
Nord par rapport à l’Afrique équatoriale. Elle se sentait même évincée
puisque ses propres forces devaient quitter la Libye en vertu du traité
considéré, alors que les forces britanniques et américaines y étaient les
bienvenues. Elle comprenait néanmoins dans le même temps qu'il valait
mieux, pour les Français, quitter honorablement et librement le Fezzan
que d'être

«amenés à l’évacuer dans quelques semaines, peut-être même dans
quelques jours. après avoir été condamnés à la quasi-unanimité par
un vote de l'Organisation des Nations Unies devant laquelle nous
n’aurions, il faut le dire, pratiquement aucun argument à présenter
pour défendre notre maintien...» (ibid., p. 5025).

69. A l’Assemblée nationale, Jacques Soustelle s’est en fait référé au
traité de 1955 de la manière suivante: «Traité d’amitié ? De quelle amitié
s'agit-il?» (/bid., p. 5022.)

70. Il n’en demeurait pas moins opportun et souhaitable pour la
France de signer un tel accord avec la Libye. Faute d’alliance, la France
avait besoin que la Libye, épaulée par ses nouveaux et puissants «alliés»
— le Royaume-Uni et les Etats-Unis —, adopte une attitude pacifique et
de bon voisinage. C’est ce qui ressort clairement du débat à l’Assemblée
nationale française:

«Certes, il n’est de but plus louable que d’établir ou de consolider
la paix et le bon voisinage dans une partie quelconque de cet ensemble si
dangereusement parcouru de courants violents.» (Ibid., p. 5020; les ita-
liques sont de moi.)

71. Je suis donc d’avis que la délimitation d’une frontière claire et dis-
tincte était une condition sine qua non de l'instauration d’un climat de
paix et de stabilité entre les deux nations. D’où l'importance de l’article 3
et de l’annexe I du traité de 1955, qui établissent clairement, selon moi,
une frontière convenue qui n’a jamais été contestée par la France, et que
la Libye n’a contestée que récemment. Si, d’autre part, on considère la
teneur globale des négociations entre la France et la Libye qui ont pré-
cédé la signature du traité le 10 août 1955, il ne fait aucun doute que les

67
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 70

deux parties étaient parvenue à un accord établissant une frontière entre
elles, comme l'indique l’article 3 du traité.

72. Dès le 2 janvier 1955 le négociateur libyen, M. Mustapha Halim,
déclarait à propos des négociations avec la France:

«Je demande l'évacuation définitive et sans conditions du Fezzan
et je ne reviendrai pas sur ce qui a été dit.

Comme vous [la France] craignez qu'il y ait des mouvements à
votre frontière, je suis décidé à conclure avec vous un accord.»
(Réplique de la Libye, vol. 3, pièce 6.4, p. 2.)

73. La Libye a donc énoncé clairement d'emblée la considération géné-
rale qui allait être à la base des négociations et qui devait aboutir au
traité de 1955. On perçoit ici l'élément indispensable de contrepartie entre
les deux pays. Il ne faut pas non plus oublier un autre point important,
antérieur aux négociations. L'accord que la France avait signé avec la
Libye lors de son accession à l’indépendance (24 décembre 1951), au sujet
de la présence de forces françaises sur le sol libyen (au Fezzan), était
arrivé à expiration le 31 décembre 1954, et en principe la France devait
évacuer ses forces du Fezzan.

74. Le procès-verbal des négociations initiales entre la France et la
Libye montre très clairement, à la date du 8 mars 1955, ce qu’acceptait
chaque partie. L'engagement de la France de «retirer ses forces militaires
actuellement stationnées au Fezzan dans un délai de douze mois après la
mise en vigueur du traité» (ibid, « Négociations franco-libyennes — Pro-
jet de procès-verbal», p. 2) avait été précisé par la Libye, qui considérait
que ce retrait devrait avoir été effectué «à la date du 31 décembre 1955 ou
au plus tard dix mois après la signature du traité qui devrait être conclu
le plus tôt possible» (ibid. ).

75. La question de la frontière était également traitée dans ce même pro-
Jet d'accord. A la section IV du même procès-verbal des négociations franco-
libyennes, la Libye et la France convenaient définitivement de ce qui suit:

«Les deux gouvernements conviennent de s'en tenir en ce qui con-
cerne le tracé des frontières séparant les territoires français et libven
aux stipulations générales des textes internationaux en vigueur à la
date de la création de l'Etat libyen.» (Ibid, p. 5; les italiques sont de
moi.)

76. Il y a lieu de noter certains points importants dans le texte de ce
procès-verbal. Tout d’abord, certains des termes employés sont analo-
gues, sinon identiques, à ceux du libellé définitif de Particle 3 du traité
de 1955. Des mots comme «frontières», «territoires», «en vigueur» et
«textes internationaux» («international instruments») figurent dans les
deux documents, ce qui montre clairement que la Libye avait constam-
ment entendu négocier un accord sur le problème de frontière. En outre,
la Libye était convenue de «sen tenir» aux stipulations générales des
textes internationaux pertinents, ce qui indique manifestement que, même
si elle pouvait avoir eu auparavant quelques doutes sur cette frontière

68
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 71

particulière, la Libye acceptait désormais de la reconnaître. I) convient
par ailleurs d'observer ici que, contrairement au texte définitif du traité du
10 août 1955, il était fait référence, dans ce projet de procès-verbal, aux
« frontières séparant les territoires français et libyen », ce qui désigne claire-
ment et de manière non ambigué la frontière méridionale de la Libye. Au
même moment à peu près, une lettre d’un des hauts-commissaires fran-
çais en Afrique équatoriale française, M. Chauvet, montre bien de quelle
façon la France souhaitait lier le retrait des forces militaires françaises du
Fezzan à la délimitation de la frontière méridionale de la Libye. Dans
cette lettre, M. Chauvet exprimait l’avis que:

«Afin de prévenir toute revendication ultérieure de la Libye sur la
portion du Tibesti alors cédée à l'Italie, M. Colombani estime que, s’il
était décidé, le retrait des troupes françaises du Fezzan devrait être
subordonné à la fixation et à la matérialisation de la frontière telle
qu'elle a été définie par la déclaration franco-britannique du
21 mars 1899.» (Réplique de la Libye, vol. 3, pièce 6.5, lettre du
10 février 1955, p. 1; les italiques sont de moi.)

77. En juillet 1955, la position des deux parties était très claire, comme
il ressort de l’avant-projet de «traité d’amitié et de bon voisinage»
négocié à Tripoli, qui a servi de base au texte définitif du mois d’août
(ibid., pièce 6.6, p. 1).

78. Pour conclure cette partie de la présente opinion, il n’y a pas de
doute que les deux parties, tout comme elles s’accordaient à reconnaître
que la France devait retirer ses troupes du Fezzan, étaient incontestable-
ment convenues que la frontière méridionale de la Libye devait être fixée,
et ont en fait concrétisé cette intention dans le contexte du traité de 1955.

ti) Bonne foi

79. Le principe de la bonne foi est fondamental en matière d’interpré-
tation des traités. La bonne foi est essentiellement à cet égard celle de
toutes les parties au traité. Ce principe est étroitement lié au principe
pacta sunt servanda, comme il ressort clairement de l’article 26 de la con-
vention de Vienne sur le droit des traités de 1969, selon lequel: «Tout
traité en vigueur lie les parties et doit être exécuté par elles de bonne foi.»
(Les italiques sont de moi.) En outre, certaines dispositions de la Charte
des Nations Unies appuient fortement ce principe. C’est ainsi qu'il est dit,
dans le préambule de la Charte, que les peuples des Nations Unies sont
résolus :

«à créer les conditions nécessaires au maintien de la justice et du res-
pect des obligations nées des traités et autres sources du droit inter-
national».

Conformément, d'autre part, à l’article 2, paragraphe 2, de la Charte:
«Les Membres de l'Organisation, afin d’assurer à tous la jouis-
sance des droits et avantages résultant de leur qualité de Membres,

69
DIFFEREND TERRITORIAL (OP. IND. AJIBOLA) 72

doivent remplir de bonne foi les obligations qu’ils ont assumées aux
termes de la présente Charte.» (Les italiques sont de moi.)

80. Elias se réfère, dans son ouvrage |, à certaines décisions arbitrales
et judiciaires sur ce point comme, par exemple, l'affaire des Pécheries
des côtes septentrionales de l'Atlantique ?. Dans cette affaire, après avoir
observé que, selon un principe du droit international, les obligations
conventionnelles devaient être exécutées de bonne foi, le tribunal arbi-
tral a estimé que:

«Il résulte cependant obligatoirement du traité que l'exercice par
la Grande-Bretagne de son droit de souveraineté en matière régle-
mentaire est limité aux règlements pris de bonne foi et n’allant pas à
l'encontre du traité.»

81. La Cour permanente de Justice internationale s’est également pro-
noncée à de très nombreuses reprises sur le principe de la bonne foi?. La
Cour a elle-même appliqué ce principe dans l’affaire relative aux Droits
des ressortissants des Etats-Unis d'Amérique au Maroc, au sujet de l'in-
terprétation des articles 95 et 96 de l'acte d’Algésiras, en déclarant que:
«Le pouvoir d'évaluer appartient aux autorités douanières, mais elles
doivent en user raisonnablement et de bonne foi.» (C.1J. Recueil 1952,
p. 212.)

82. Si toutes les parties ont lobligation de ne pas priver un traité de
son objet et de son but avant son entrée en vigueur (article 18 de la con-
vention de Vienne sur le droit des traités), les parties ont également a for-
tiori l'obligation de ne pas priver le traité de ses objets et de ses buts une
fois qu’il est en vigueur. En fait, le projet initial de la Commission du
droit international qui est devenu l'article 18 de la convention de Vienne
contenait une disposition, ultérieurement écartée comme superflue, selon
laquelle les parties à un traité en vigueur devaient s’abstenir de tout acte
susceptible d’entraver l’application du traité.

83. En dernière analyse, l'exécution de bonne foi est essentielle à
l'égard des « considerations », ou contreparties que s'accordent mutuelle-
ment les parties à un traité, pour utiliser un terme de common law relatif
au droit des contrats. La «bonne foi» implique que toutes les parties à un
traité respectent la totalité de leurs obligations et s’en acquittent pleine-
ment. Elles ne sauraient choisir à leur gré les obligations qui leur con-
viennent et celles qu'elles refusent d'exécuter ou entendent écarter ou
ignorer. Les traités peuvent contenir, comme tous accords, des obliga-

IT. O. Elias, The Modern Law of Treaties, 1974, p. 41.
? Nations Unies, Recueil des sentences arbitrales, vol. XI, p. 188.

+ Comme dans: 1) Traitement des nationaux polonais et des autres personnes d'origine
ou de langue polonaise dans le territoire de Dantzig, avis consultatif, 1932, C.P.JL.
série A/B n° 44, p. 28; 2) Ecoles minoritaires en Albanie, avis consultatif, 1935, C. PIL.
série A/B n° 64, p. 19-20.

4 Annuaire de la Commission du droit international, 1952, vol. IL, p. 7.

70
DIFFEREND TERRITORIAL (OP. IND. AJIBOLA) 73

tions «avantageuses» ou «préjudiciables» pour une ou plusieurs parties,
mais toutes les obligations, qu’elles soient ou non exécutoires, doivent
étre respectées. C’est ainsi qu’Elias remarque par ailleurs:

«L’exécution de bonne foi ne revient donc pas seulement à s’abs-
tenir d’actes susceptibles d’empécher d'appliquer dûment le traité,
mais suppose aussi un équilibre équitable entre des obligations réci-
proques.» !

84. En vue de maintenir l’équilibre nécessaire entre engagements réci-
proques, ce qu’Elias appelle «équilibre équitable», les Parties doivent être
considérées, dans la présente affaire, comme tenues de s'acquitter de
toutes les obligations qui leur reviennent. La Libye, pas plus que la France,
ne saurait choisir à son gré les obligations dont elle accepte de s'acquitter.
Les contreparties fondamentales du traité de 1955 sont, d’une part, le re-
trait par la France du Fezzan et, d’autre part, l'acceptation par la Libye de
ce que l’article 3 et l'annexe I du traité de 1955 ont constaté et fixé la fron-
tière méridionale de la Libye avec le Tchad. Ces obligations conjointes
et indivisibles, opposables aux deux parties, constituent l’assise fondamen-
tale de l’ensemble de l'accord. Rosenne, dans un de ses articles’, a fait
sur la bonne foi les observations suivantes:

«Selon un principe essentiel d'interprétation, un traité doit être
interprété de bonne foi et ne pas aboutir à un résultat manifestement
absurde ou déraisonnable. L'interprétation par le Secrétaire général et
par le Conseil de sécurité des dispositions du Statut concernant la
manière de pourvoir un siège devenu vacant peut être considérée
comme répondant à cette condition.» (Les italiques sont de moi.)

85. Un nouvel examen du traité de 195$ fait nettement ressortir de
nombreuses obligations de la part de la France qui étaient tout à fait
avantageuses pour la Libye et qui ont été en fait exécutées. Certaines de
ces obligations découlent de la convention de coopération économique
ainsi que de l'annexe V du traité. Conformément à l'annexe VIII, d'autre
part, la France à accepté ce qui suit:

«I. Les bâtiments ex-italiens, ainsi que les bâtiments construits
par les forces françaises à l’exception du groupe de bâtiments marqué
«G» sur le plan ci-joint, seront remis en pleine propriété aux autorités
libyennes.» (Mémoire de la Libye, vol. 2, pièce 28, p. 15.)

86. Mustapha Ben Halim a, à cette même date — le 10 août 1955 —
réagi aux termes de l'annexe VIII en confirmant «l'accord du Gouverne-
ment libyen sur ces propositions» (ibid). Il s'agit la d’un exemple patent

' Op. cit., p. 43.
2 «The Election of Five Members of the International Court of Justice in 1981»,
American Journal of International Law, vol. 76, 1982, p. 365-366.

71
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 74

où une obligation d’une partie constituant uu avantage pour l’autre par-
tie au traité a été exécutée, et l’on peut se demander pourquoi il y aurait
lieu de considérer différemment toute autre obligation du même traité.
McNair présente la bonne foi en ces termes:

«L'exécution des traités est assujettie à une obligation première de
bonne foi mutuelle. Cette obligation est également applicable en
matière d'interprétation des traités, et une partie irait à l'encontre de
cette obligation si elle wtilisait une ambiguïté quelconque pour faire
valoir une interprétation ne correspondant pas, conformément aux
négociations relatives au traité, à l'intention des parties.» ! (Les ita-
liques sont de moi.)

87. Cela résume peut-être la situation dans la présente affaire, dans
laquelle la Libye refuse de donner effet à une partie du traité (article 3 et
son annexe I), tout en considérant valables et exécutoires certains autres
aspects de cet acte. Pour interpréter ce traité de bonne foi, on doit dès
lors considérer toutes ses dispositions, et notamment l’article 3 et son
annexe I, comme également valables et comme également contraignantes.

iv) Travaux préparatoires

88. En matière d'interprétation des traités, les travaux préparatoires et
les circonstances dans lesquelles ces traités ont été conclus sont réputés
avoir un caractère secondaire ou complémentaire, soit pour confirmer le
sens premier soit pour déterminer ce sens lorsque d’autres moyens d’in-
terprétation laissent le sens obscur ou ambigu ou conduisent à des résul-
tats manifestement absurdes ou déraisonnables. C’est ce que prévoit l’ar-
ticle 32 de la convention de Vienne. Pour déterminer le sens du traité
considéré, je doute cependant qu’il faille se reporter aux travaux prépa-
ratoires, tout d’abord parce que la règle générale d'interprétation ne
laisse place à aucune ambiguïté ou absurdité, et en second lieu parce que
le volume de lettres, de cartes, de documents de négociations, de rapports
et de comptes rendus parlementaires qui nous ont été soumis au titre des
travaux préparatoires font eux-mêmes souvent l’objet d’interprétations
divergentes.

v) Actes ultérieurs des Parties

89. En terminant cette partie de mon opinion relative à l'interprétation
du traité de 1955, il me faut examiner les incidences éventuelles de la
situation ou des actes des Parties après l'entrée en vigueur du traité. Cela
découle du paragraphe 3 de l’article 31 de la convention de Vienne sur le
droit des traités de 1969, selon lequel:

«Il sera tenu compte, en même temps que du contexte:

l The Law of Treaties, 1961, p. 465.

72
DIFFEREND TERRITORIAL (OP. IND. AJIBOLA) 75

a) de tout accord ultérieur intervenu entre les parties au sujet de
l'interprétation du traité ou de l’application de ses dispositions;

b) de toute pratique ultérieurement suivie dans l’application du
traité par laquelle est établi ’accord des parties à l’égard de l’in-
terprétation du traité.»

90. Les Parties ont mentionné plusieurs actes internationaux, auxquels
elles ont cependant donné des interprétations différentes. L'accord du
26 décembre 1956 a revêtu la forme d’un échange de lettres relatif à la
délimitation de la frontière franco-libyenne quant à la frontière entre
l'Algérie et la Libye. I] emportait modification ou rectification de la ligne
frontière établie le 12 septembre 1919 entre l'Italie et la France. Cette
négociation frontalière et l'accord ultérieur n’ont cependant rien à voir
avec la frontière en cause dans la présente affaire.

91. Le lien entre cet accord et le traité de 1955 tient à ce que la ligne de
septembre 1919, mentionnée dans la lettre du 26 décembre 1956 adressée
au ministre libyen des affaires étrangères, M. Ali Sahli, par M. Jacques
Dumarçay, et à laquelle il a été répondu de manière positive ce même
jour, est l’une des six lignes frontières mentionnées à l’annexe I de l’ar-
ticle 3. C’est aussi la ligne frontière convenue par les deux parties en tant
que frontière entre la Libye et l'Algérie. S'il faut tirer quelque conclu-
sions de cet accord, on peut considérer qu'il confirme dans une cer-
taine mesure la validité du traité de 1955; autrement, cet accord ne porte
aucunement sur la frontière contestée. C'est ce que confirme la Libye
dans son mémoire de la manière suivante:

«L'accord de 1956 portait sur la frontière algéro-libyenne entre
Ghadamès et Ghat. Il intéresse le différend territorial entre la Libye
et le Tchad parce qu'il a une incidence importante sur le traité
de 1955, ce qui est le cas aussi de l'annexe I ... qui portait sur le sec-
teur de la frontière libyenne situé plus au sud, entre Ghat et Toummo.
Comme ni l’un ni l’autre de ces secteurs ne coincident avec la région
frontaliére actuelle entre fa Libye et le Tchad, les rectifications
apportées au tracé de la frontière dans ces deux secteurs n’entrent
pas dans le cadre du différend territorial entre les deux pays.»
(Mémoire de la Libye, vol. 1, p. 393, par. 5.485.)

92. Le deuxième acte international à prendre en considération est l’ac-
cord de 1966. Il s'agit de l'accord de bon voisinage et d’amitié entre la
République du Tchad et le Royaume-Uni de Libye. Il est important de
noter que les Parties ont conclu cet accord lorsque toutes deux avaient
déjà accédé à l'indépendance, la Libye le 24 décembre 1951 et le Tchad le
11 août 1960. Il importe également de noter qu'avant et après l’indépen-
dance du Tchad, et même jusqu’à la signature de cet accord de 1966, la
Libye n'a jamais contesté la ligne frontière établie par le traité de 1955 ni
émis aucune protestation à cet égard, pas plus qu’elle n’a prétendu qu’au-
cune frontière n'avait été établie. Tout indique au contraire, dans cet
accord de 1966, que la Libye savait et acceptait que la frontière entre elle

73
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 76

et le Tchad avait déjà été établie. C’est ainsi que, dans l’accord de 1966,
le mot «frontière» est mentionné sept fois. La lecture du texte de cet
accord, tel qu'il a été ratifié, fait ressortir sans équivoque que, en subs-
tance, les deux Parties tenaient compte de l’établissement de leur frontière
commune et qu’elles entendaient maintenir cette frontière là où elle avait
déjà été fixée. Les article | et 2 de l’accord éclairent suffisamment ce
point:

« Article |

Sur la frontière séparant le territoire du Royaume-Uni de Libye de
celui de la République du Tchad, les Gouvernements libyen et tcha-
dien prendront toutes mesures en vue d’assurer le maintien de l'ordre
et de la sécurité par une liaison et une coopération de leurs services de
sécurité.

Il est bien entendu que les dispositions ci-dessous ne sauraient
porter atteinte au droit d’asile tel qu'il est exercé conformément aux
usages internationaux.

Article 2

Le Gouvernement libyen et le Gouvernement tchadien s'engagent
à accorder des facilités de circulation aux populations installées de
part et d'autre de la frontière à l'intérieur des zones géographiques
délimitées par les points ci-dessous...» (Mémoire de la Libye, vol. 2,
pièce n° 32; les italiques sont de moi.)

93. L'article 2 énumére ensuite les localités bien définies situées en ter-
ritoire libyen (Koufra, Gatroun, Mourzouq, Oubari et Ghat), et celles
situées en territoire tchadien (Zouar, Largeau et Fada). Quelle que soit
l'interprétation qu’on veuille donner du traité de 1955, il me paraît très
clairement ressortir de cet article que les deux Parties savent parfaitement
que leur frontière commune a été établie et où elle passe. Autrement, s'il
n’y a pas de frontière ou si nul ne sait où elle passe, il est apparemment
inexplicable que les Parties aient, dans le traité de 1966, parlé «d'assurer
le maintien de l’ordre et de la sécurité» et se soient engagées à faciliter la
circulation des «populations installées de part et d’autre de la frontière».
Bien que la Libye essaie de nier cette réalité dans son mémoire, elle admet
au paragraphe 5.541, à la page 416 du volume | de ce document, que, «à
propos de ces questions, l'accord de 1966 renforce et confirme sans aucun
doute le traité de 1955».

94. Le dernier des actes internationaux est la notification adressée à la
Cour par le Tchad le 3 septembre 1990. Selon la Libye, étant donné que
le Tchad y a cité deux autres accords, à savoir le protocole du 10 jan-
vier 1924 et la déclaration du 21 janvier 1924, qui ne figurent pas dans
l'annexe I à l’article 3 du traité de 1955, la liste des actes internationaux
donnée à cette annexe I n’est pas exhaustive, et aucune délimitation n’a
pu être établie. La Libye énonce cet argument au paragraphe 5.475 du
volume | de son mémoire. A mes yeux, il n’est cependant aucunement
convaincant. Quels que soient les actes que le Tchad tente d’ajouter, dans

74
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 77

un contexte distinct, à la liste figurant à l’annexe I, ceux-ci ne sauraient
par hypothèse faire partie de cette annexe telle qu’elle a été jointe à l’ar-
ticle 3. Il n'est pas nécessaire de rechercher à l’annexe I, ni d’ailleurs à
l’article 3, ce qui ne s’y trouve pas. Le libellé de cet article 3, avec les six
actes internationaux auxquels il se réfère, établit suffisamment les fron-
tières nécessaires telles qu’elles ont été voulues par les deux Parties. Ii ne
m'est donc pas difficile de conclure sur ce point que, nonobstant tout
argument contraire, les actes ultérieurs des Parties corroborent et confir-
ment les frontières indiquées à l’article 3 du traité de 1955, rapproché de
son annexe I.

95. Jai maintenant achevé, à l'appui de la décision de la Cour, ce que
je pourrais appeler mon interprétation intrinsèque du traité de 1955, et en
particulier de l’article 3 et de son annexe J, et je suis d’avis que le traité a,
entre autres, établi la frontière entre la Libye et le Tchad. Je voudrais
maintenant examiner d’autres moyens de vérification de cette conclusion,
relevant de ce que j’appellerai une interprétation extrinséque. Avant de
conclure la présente opinion individuelle, je souhaiterais donc examiner le
rôle que des principes comme l’acquiescement, l’estoppel, la reconnais-
sance, ainsi que le principe de l’uti possidetis juris, pourraient jouer en l’es-
pèce. On peut également examiner à cet égard le concept analogue de la
forclusion.

VI. ESTOPPEL, ACQUIESCEMENT, FORCLUSION ET RECONNAISSANCE

96. En droit international, l’estoppel est un principe en voie d’évolu-
tion qu’il peut être difficile de classer pour le moment, soit dans le cadre
du droit international coutumier, soit dans celui des principes généraux
du droit international. L’estoppel a des racines historiques, non seulement
peut-être dans la common law mais aussi dans les systèmes juridiques de
tradition romaine, qui retiennent aussi le concept de «forclusion». On
vise ainsi indifféremment l’estoppel et la forclusion au sein des tribunaux
arbitraux ou judiciaires. Dans de nombreux cas, ces concepts sont liés à
la doctrine de l’acquiescement, parfois décrite comme une absence de
protestation. MacGibbon, qui considère l’acquiescement comme une
forme d’estoppel, dit ainsi que:

«La fréquence croissante avec laquelle il est fait recours a des
arguments fondés sur le principe de l’estoppel indique utilement la
mesure dans laquelle la doctrine de l’acquiescement constitue elle-
même une règle de conduite équitable, dans laquelle les considéra-
tions de bonne foi prédominent. » !

97. Sir Hersch Lauterpacht a aussi estimé que l'absence de protesta-

' «The Scope of Acquiescence in International Law», British Year Book of Inter-
national Law, vol. XXXI, 1954, p. 147.

75
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 78

tion pouvait elle-même devenir juridiquement source de droit dans le
cadre de l’estoppel ou de la prescription.

98. Autrement dit, l’acquiescement revient à un consentement tacite
ou implicite qui peut valoir acceptation ou reconnaissance. Tel est le cas,
je pense, dans la présente affaire. En tant qu’Etat ayant acquiescé, la
Libye ne saurait nier ou contester la validité de la frontière établie par le
traité de 1955. Qu'est-ce alors, précisément, que l’estoppel en droit inter-
national? McNair a exprimé le principe simplement de la manière sui-
vante:

«Il est raisonnable de s’attendre à ce que tout système juridique
dispose d’une règle destinée à empêcher une personne faisant, seule
ou avec d’autres, une déclaration sur laquelle une autre personne se
fonde pour modifier sa position, de revenir ultérieurement sur cette
déclaration. Allegans contraria non est audiendus ou, en d’autres
termes: «On ne peut souffler le chaud et le froid. » ?

Elias a estimé de même que:

«Il y a tout aussi bien lieu d'empêcher un Etat d’invoquer ulté-
rieurement un fait dont il a pris conscience mais auquel il avait
acquiescé. Cela revient à ce que l’on appelle, dans certains systèmes
juridiques, estoppel du fait du comportement. » *

99. Bref, l'estoppel est lié à la fiabilité, la bonne foi, le caractère défi-
nitif d’un acte, la stabilité et la cohérence. Comme Anzilotti l’a fait obser-
ver, le silence d’un Etat après la notification d’un fait ou après que ce fait
est devenu de notoriété générale peut valoir consentement. Verykios
confirme cette opinion d’Anzilotti lorsqu'il remarque qu'il est générale-
ment admis qu’un long silence maintenu sans raison vaut consentement >.

100. La reconnaissance est également considérée comme une forme
d’estoppel. On admet généralement que tout acte de reconnaissance est
source d’estoppel*. Certaines dispositions de la convention de Vienne sur
le droit des traités de 1969 sont aussi des indices suffisants de la justifi-
cation et du bien-fondé de ces principes. Ainsi, l’article 45 vise la perte du
droit d’invoquer une cause de nullité d’un traité ou un motif d’y mettre
fin, de s’en retirer ou d'en suspendre l’application.

101. Selon cet article 45, un Etat peut perdre ce droit si, en raison de sa
conduite, il doit être considéré comme ayant acquiescé, selon le cas, à la
validité du traité ou à son maintien en vigueur ou en application.

' British Year Book of International Law, vol. XXVII, 1950, p. 395-396.

? The Law of Treaties, 1961, chap. XXIX, p. 485.

3 The Modern Law of Treaties, 1974, p. 141.

+ Cours de droit international, 1929, p. 344.

> La prescription et le droit international, 1934, p. 26.

6 Schwarzenberger, «The Fundamental Principles of International Law», Recueil
des cours de l'Académie de droit international de La Haye, 1955, t. 87, p. 253.

76
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 79

102. Nous pouvons maintenant nous demander quelle a été l’attitude
tant de la Cour que de la Cour permanente de Justice internationale sur
ces principes. On peut dire qu'il y a à cet égard six affaires, concernant le
plus souvent des revendications territoriales, et une ayant trait à la ques-
tion de la compétence. J’examinerai certaines de ces affaires en faisant
ressortir les aspects importants qu’elles présentent au regard de l’estoppel,
l’acquiescement, la reconnaissance, etc.

i) Statut juridique du Groënland oriental |

103. En 1933, la Cour permanente de Justice internationale a dû se
prononcer sur la question de la revendication de souveraineté du Dane-
mark sur le Groenland. Elle a estimé que la Norvège ne pouvait s’oppo-
ser à la revendication du Danemark étant donné qu’un représentant de la
Norvège avait auparavant fait une déclaration qui n'était pas compatible
avec cette position. La Cour permanente a clairement conclu:

«La Cour considère comme incontestable qu’une telle réponse à
une démarche du représentant diplomatique d’une Puissance étran-
gère, faite par le ministre des affaires étrangères au nom du gouver-
nement, dans une affaire qui est de son ressort, lie le pays dont il est
le ministre.» (C.P.1.J. série A/B n° 53, p. 71.)

104. Dans son arrêt, la Cour permanente a précisé que, même si la
déclaration de M. Ihlen pouvait ne pas constituer une reconnaissance
définitive de la souveraineté danoise, elle constituait au moins un enga-
gement, en vertu duquel la Norvège se trouvait dans l'obligation de s’abs-
tenir d'occuper une partie du Groentand, ce qui revenait à appliquer le
principe de l’estoppel.

ii) Affaire des Pécheries { Royaume-Uni c. Norvège ) ?

105. C'est dans cette affaire, en 1951, que la Cour s’est prononcée
pour la première fois en matière d’estoppel international sans le dire
expressément. Le Royaume-Uni contestait la délimitation de la ligne
côtière effectuée par la Norvège dans la mer du Nord et avait saisi la
Cour à ce sujet. La Cour a observé que la Norvège avait constamment,
au cours d’une période de plus de soixante ans, exercé un tel droit de déli-
mitation au su du Royaume-Uni sans que celui-ci eût émis de protesta-

' Statut juridique du Groënland oriental, arrêt, 1933, C.P.LJ. série A/B n° 53, p. 22.

2 CLJ. Recueil 1951, p. 116. Voir également: 1) affaire de la Sentence arbitrale
rendue par le roi d'Espagne le 23 décembre 1906 (Honduras ec. Nicaragua), C1.J.
Recueil 1960, p. 192; 2) affaire des Essais nucléaires (Australie c. France), CI.
Recueil 1974, p. 253: et 3) affaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine { Canada/Etats-Unis d'Amérique), C.LJ. Recueil 1984, p. 246.

77
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 80

tion ni contesté ce droit. Elle a estimé que le silence du Royaume-Uni
durant une période aussi longue revenait à un acquiescement de sa part,
et s'est donc prononcée en faveur de la Norvège. La Cour a déclaré:

«La Cour constate qu’à l'égard d’une situation qui ne pouvait
manquer de se fortifier d’année en année, le Gouvernement du
Royaume-Uni s’est abstenu de formuler des réserves.

La notoriété des faits, la tolérance générale de la communauté
internationale, la position de la Grande-Bretagne dans la mer du
Nord, son intérêt propre dans la question, son abstention prolongée,
permettraient en tout cas à la Norvège d’opposer son système au
Royaume-Uni.» (C1J. Recueil 1951, p. 139.)

ill) Affaire du Temple de Préah Vihéar
{Cambodge c. Thaïlande ) !

106. En 1962, la Cour a eu également l’occasion de se prononcer sur le
principe international de lestoppe/ dans cette affaire concernant un dif-
férend frontalier entre le Cambodge et la Thaïlande. A la suite d’un traité
conclu en 1904 entre l’Indochine française et le Siam (aujourd’hui la
Thaïlande), des géomètres avaient élaboré onze cartes que le Gouverne-
ment thaïlandais, auquel elles avaient été envoyées, n'avait jamais con-
testées. Ce dernier s'était ultérieurement rendu compte que le précieux et
important promontoire de Préah Vihéar et son temple se trouvaient du
côté cambodgien de la frontière. La Cour a estimé qu’en s’abstenant de
contester la carte pertinente quand elle aurait dû le faire, la Thaïlande
avait reconnu la frontière telle qu’elle avait été établie. [1 importe de noter
la conclusion remarquable et importante à laquelle la Cour est parvenue,
à l'égard d’une situation analogue à celle du traité de 1955 dans la pré-
sente affaire:

«La Cour exposera maintenant les conclusions qu'elle tire des
faits qui viennent d’être rappelés.

Même s’il existait un doute sur l'acceptation par le Siam en 1908
de la carte, et par conséquent de la frontière qui y est indiquée, la
Cour, tenant compte des événements ultérieurs, considérerait que la
Thaïlande, en raison de sa conduite, ne saurait aujourd’hui affirmer
qu’elle n’a pas accepté la carte. Pendant cinquante ans cet Etat a joui
des avantages que la convention de 1904 lui assurait, quand ce ne
serait que l’avantage d’une frontière stable.» (C.J. Recueil 1962,
p. 32.)

107. La Cour a établi ce principe d’estoppel international de manière
définitive dans cette affaire en déclarant:

«En réalité, ainsi qu'on le verra ci-après, un accusé de réception
très net ressort incontestablement de la conduite de la Thaïlande;

“CLS. Recueil 1962, p. 6.

78
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 81

mais, même s’il n’en avait pas été ainsi, il est clair que les circons-
tances étaient de nature à appeler dans un délai raisonnable une
réaction de la part des autorités siamoises, au cas où celles-ci auraient
voulu contester la carte ou auraient eu de graves questions a soule-
ver à son égard. Or, elles n’ont réagi ni à l’époque ni pendant de
nombreuses années et l’on doit, de ce fait, conclure à leur acquies-
cement. Qui tacet consentire videtur si loqui debuisset ac potuisset.»
(CLS. Recueil 1962, p. 23.)

108. De nombreuses sentences de tribunaux internationaux renforcent
les principes de l’estoppel ou de l’acquiescement lorsqu'il s’agit d’un
silence ou de l’absence de protestation. Pour n’en citer que quelques-uns,
on peut se référer à l'affaire de la Frontière de l'Alaska, dans laquelle l’oc-
cupation et la possession de l’Alaska pendant plus de soixante ans, tout
d’abord par la Russie puis par les Etats-Unis d'Amérique, ont privé la
Grande-Bretagne de tout titre sur ce territoire puisque cette occupation
n’avait jamais fait l’objet d’aucune objection ou protestation de sa part.
Dans l'affaire de la Baie Delagoa de 1875, une sentence arbitrale a été
rendue en faveur du Portugal contre les Néerlandais et les Autrichiens en
raison des constantes revendications de souveraineté de la part du Por-
tugal sans objection ni protestation aucune de l’Autriche ni des Pays-Bas.
Le résultat a été le même dans l’affaire de la Frontière entre le Guatemala
et le Honduras, où une sentence arbitrale a été rendue en faveur du Gua-
temala.

109. En 1909, dans laffaire des Grisbadarna opposant la Suède à la
Norvège, la Cour permanente d’arbitrage a décidé que la Norvège avait
acquiescé à certains actes de la Suède, et les revendications de la Suède
ont été donc accueillies. Pour compléter ce tableau des sentences arbi-
trales, on peut aussi mentionner la célèbre sentence de Max Huber dans
l'affaire de l'Ile de Palmas, opposant les Pays-Bas aux Etats-Unis d’Amé-
rique, où l'arbitre a jugé que ces derniers avaient un meilleur titre sur l’île
contestée en raison de l'exercice continu et pacifique de leur autorité éta-
tique durant une longue période, auquel l'Espagne et d’autres pays
avaient acquiescé.

110. Tous ces arguments juridiques et ces décisions judiciaires et arbi-
trales me confirment dans mon opinion, fondée sur le principe de l’estop-
pel, que le silence ou l’acquiescement de la Libye entre la signature du
traité de 1955 jusqu'à présent, sans aucune protestation de sa part, milite
clairement contre sa prétention.

111. Il s’est présenté de nombreuses occasions, dont j'ai évoqué cer-
taines, où la Libye aurait pu émettre des protestations auprès du Tchad
ou même de la France (entre 1955 et 1960) pour contester la validité du
traité ou mettre en cause l'établissement d’une frontière éventuelle, mais
la Libye n’a dit mot. Depuis 1955, la Libye aurait pu, à de nombreuses
reprises, protester contre la frontière en question, mais elle n’en n’a rien
fait. Elle a, en revanche, signé un autre traité avec le Tchad en 1966, sans
mentionner aucun défaut du traité de 1955, invoquer aucune cause de

79
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 82

nullité ou une quelconque objection à son encontre. Le traité de 1966
semble au contraire confirmer la frontière fixée par le traité de 1955 en
reconnaissant qu'il existait en 1966 une frontière établie. Une autre occa-
sion s’est présentée à la Libye en 1964, au cours de la conférence du Caire
de l'Organisation de l’unité africaine, lorsque quatre pays au moins, dont
la Somalie et le Maroc, ont protesté contre la déclaration que cette
conférence avait fondé sur le principe de l’intangibilité des frontières; or
la Libye n’a pas protesté.

112. La Libye aurait sans doute dû se manifester le 11 août 1960, lors-
que le Tchad a accédé à l'indépendance. I] y avait là pour elle une occa-
sion exceptionnelle de protester contre la frontière du Tchad telle qu’elle
avait été présentée par la France à l'Organisation des Nations Unies. La
Libye s’est cependant contentée d'accueillir avec satisfaction le Tchad
parmi les Etats indépendants, sans formuler quelque protestation que ce
soit. On peut ensuite se demander ce que la Libye a fait lorsqu'elle a été
accusée de manière répétée d’agression devant des organismes internatio-
naux et régionaux. À de nombreuses reprises, le Tchad a fait valoir sa
cause contre la Libye devant l’Assemblée générale et le Conseil de sécu-
rité. Il l’a fait aussi devant l'Organisation de l'unité africaine. La Libye a
cependant continué à nier tout simplement le fait qu’elle occupait Aouzou
ou a, ultérieurement, invoqué la ligne Laval-Mussolini de 1935, limite qui
n’a bien sûr jamais été acceptée par les deux Parties, les instruments de
ratification correspondants n’ayant pas été échangés. Dès le début des
années soixante-dix, le Tchad a commencé à s'adresser aux organes inter-
nationaux compétents, sur les plans juridique et politique, pour connaître
de différends entre Etats. La Libye, quant à elle, n’a rien fait.

113. La Libye affirme que le Tchad est empêché (estopped) de conti-
nuer à réclamer la bande d’Aouzou. Le Tchad n’a pas cessé de protester,
contre ce qu'il considère comme une occupation illégale de la part de la
Libye. Le Tchad a, devant l'Assemblée générale des Nations Unies,
accusé la Libye d’actes d’agression en 1971, 1973 et 1974. Le Tchad a
aussi fait valoir qu'il a formulé des plaintes au sein de l'Organisation de
l'unité africaine en 1977, qu’il n’a cessé de renouveler pendant onze ans,
alors que la Libye n'a réagi, selon le Tchad, que d'une manière évasive. II
convient peut-être de citer la liste des protestations du Tchad, dont cer-
taines ont même été confirmées par la Libye:

«Bien entendu, le Tchad a insisté lui aussi sur le fait qu'il existait
une frontière, la frontière décrite dans le traité de 1955 et les instru-
ments qui y sont annexés, et a protesté contre la violation de cette
ligne par la Libye. Le Tchad s’est plaint à l’Assemblée générale des
Nations Unies, dès 1971, de ce que la Libye nourrissait des visées
expansionnistes; ce n’était pas encore arrivé. Par la suite, il a violem-
ment protesté contre l'invasion libyenne: d’abord auprès de la Libye,
comme l'a exposé M. Sorel, puis devant l’Assemblée générale en
1977, 1978, 1982, 1983, 1984, 1985, 1986 et 1987, et devant le Conseil
de sécurité en 1978, 1983, 1985 et 1986. Il a déclaré que les forces

80
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 83

libyennes avaient franchi la ligne de 1955, que les envahisseurs s’y
trouvaient encore et qu’il fallait leur demander de se retirer derriére
cette frontière.» (CR 93/31, p. 80.)

114, En somme, s’agissant d’estoppel, d’acquiescement, de reconnais-
sance, etc., je ne souscris pas à l’argument de ja Libye selon lequel le
Tchad aurait acquiescé à l’occupation libyenne d’Aouzou. Je suis en
revanche convaincu qu’en raison du silence et du comportement de la
Libye, le Tchad peut faire valoir, sans aucun doute, que la Libye est
empéchée (estopped) de nier la frontière du traité de 1955, à laquelle cette
dernière a acquiescé et qu’en fait elle a reconnue.

VIT. L'UTI POSSIDETIS

115. L'expression uti possidetis juris vient du droit romain. Elle dési-
gnait un ordre formel du préteur interdisant de troubler la possession de
biens immeubles contestée entre deux personnes, dès lors que le posses-
seur de ces biens pouvait faire état d’une jouissance paisible et prouver
que sa possession n’était ni violente, ni clandestine ni précaire (nec vi, nec
clam, nec precario ab adversario). Selon Niebuhr, cette procédure visait
à l’origme à protéger les occupants des terres domaniales même s'ils
n'étaient pas en mesure de produire de titres originaires et, partant, de
soutenir une action en revendication de titre ou de propriété. L'ordre est
ainsi censé consacrer la reconnaissance et la sanction de l’Etat en faveur
de ces personnes. Le possesseur, une fois l’ordre rendu, était pour tou-
jours à l'abri d'éventuelles tracasseries ou revendications de la partie
adverse, car l'interdiction valait titre pour le possesseur. Cette procédure
ne tarda pas à servir de moyen accessoire pour déterminer laquelle des
deux parties possédait le meilleur titre. Le préteur pronongait la formule
suivante:

« Uti eas aedes, quibus de agitur, nec vi nec clam, nec precario alter ab
altero possidetis, quominus ita possideatis, vim fieri veto. »

La traduction courante en anglais est la suivante:

« Whichever party has possession of the house in question, without
violence, clandestinely or permission in respect of the adversary, the
violent disturbance of this possession I prohibit.» !

(«Jinterdis de troubler en sa possession la partie qui possède l’im-
meuble dés lors que cette possession n’est ni violente ni clandestine
ni précaire à l’égard de la partie adverse.») / Traduction du Greffe.]

116. L’ordre contient in fine la formule très élégante suivante: uti pos-
sidetis, ita possideatis («comme vous possédez, ainsi avez-vous titre à
posséder»). Ce principe a cependant été développé en droit international

' John Bassett Moore, Memorandum on Uti Possidetis, 1911, p. 6.

81
DIFFEREND TERRITORIAL (OP. IND. AHBOLA) 84

non pas comme simple reconnaissance d’une possession, mais aussi en
tant que justification de droits territoriaux et de souveraineté.

117. Nulle part au monde le principe de l’uti possidetis n’a connu un
plus grand développement qu’en Amérique latine, où il a été appliqué au
règlement de la question des frontières des Etats au début du XIX° siècle,
en particulier dans les anciennes colonies espagnoles en Amérique du Sud
et en Amérique centrale.

118. La doctrine de l’uti possidetis dans cette partie du monde se fonde
sur l’idée qu'il n’a jamais existé de terra nullius même pendant la domi-
nation coloniale espagnole et portugaise, et indépendamment de savoir si
le territoire en question était ou non effectivement occupé à l’époque per-
tinente. En l’occurrence, on part de l'hypothèse, à titre de principe géné-
ral, que les frontières doivent demeurer telles qu’elles existaient juridique-
ment lors de la déclaration d’indépendance, à savoir en 1810 en ce qui
concerne les colonies espagnoles d'Amérique du Sud et en 1822 pour
celles d'Amérique centrale. Avant d’aller plus loin, il faut relever que jus-
qu’à présent l’idée de l’uti possidetis était généralement employée par les
juristes internationaux pour évoquer une méthode permettant de déter-
miner les modifications territoriales intervenues à l'issue d’un conflit
armé. Mais on ne saurait nier que c’est en Amérique latine que l’uti pos-
sidetis a reçu une signification et une application définitives en raison de
ses avantages apparents. C'était un principe commode à appliquer dans
une région où tous les Etats indépendants qui venaient de naître (à l’ex-
ception du Brésil qui était une ancienne colonie portugaise) se trouvaient
précédemment sous domination espagnole. L’uti possidetis se fonde sur
une possession supposée vu que les provinces admimstratives espagnoles
n'étaient pas effectivement occupées, au su des nouveaux Etats indépen-
dants. On trouve une description très explicite de ce principe dans la sen-
tence arbitrale rendue en 1922 entre la Colombie et le Venezuela, sen-
tence dans laquelle le Conseil fédéral suisse a fait observer que:

«Lorsque les colonies espagnoles de l’Amérique centrale et méri-
dionale se proclamérent indépendantes, dans la seconde décade du
XIX® siècle, elles adoptérent un principe de droit constitutionnel et
international auquel elles donnèrent le nom d’uti possidetis juris
de 1810, à l'effet de constater que les limites des Républiques nou-
vellement constituées seraient les frontières des provinces espagnoles
auxquelles elles se substituaient. Ce principe général offrait l’avan-
tage de poser en règle absolue qu'il n’y a pas, en droit, dans l’an-
cienne Amérique espagnole, de territoire sans maitre; bien qu'il
existât de nombreuses régions qui n'avaient pas été occupées par les
Espagnols et de nombreuses régions inexplorées ou habitées par des
indigènes non civilisés, ces régions étaient réputées appartenir, en
droit, à chacune des Républiques qui avait succédé à la province
espagnole à laquelle ces territoires étaient rattachés en vertu des
anciennes ordonnances royales de la mère patrie espagnole. Ces ter-
ritoires, bien que non occupés en fait, étaient d’un commun accord

82
DIFFEREND TERRITORIAL (OP. IND. AJIBOLA) 85

considérés comme occupés en droit, dès la première heure, par la
nouvelle République. Des empiétements et des tentatives de coloni-
sation intempestives de l’autre côté de la frontière, comme aussi les
occupations de fait, devenaient sans portée ou sans conséquence en
droit. Ce principe avait aussi l'avantage de supprimer, on l’espérait,
les contestations de limites entre les nouveaux Etats...» !

119. Ainsi la doctrine faisait partie du droit constitutionnel et du droit
international des Etats d'Amérique latine. Cela étant, tout au moins en
principe, l'emploi de cette doctrine présentait de nombreux avantages; on
peut la considérer comme une extension de la doctrine de Monroe, des-
tinée à écarter une éventuelle recolonisation des territoires, en ce qu’elle
proclamait l’absence de toute terra nullius; et elle a aussi servi de fonde-
ment juste et équitable pour le règlement de tous les différends fronta-
liers. C’est ainsi qu’en 1847 les Etats d'Amérique latine ont adopté de
façon générale l’uti possidetis comme base pour la délimitation de leurs
frontières, comme cela ressort du traité de la confédération signé au
congrès de Lima cette année-là. L'article 7 de ce traité contient notam-
ment les dispositions suivantes:

«Les Républiques de la confédération reconnaissent Vuti possidetis
de 1810 comme principe fondé en droit, pour la détermination de
leurs frontières respectives et, en vue de démarquer ces limites là où
elles ne sont pas naturelles ni claires conviennent que les gouverne-
ments des deux Républiques concernées nommeront des commis-
saires, qui, ayant examiné le territoire en litige, fixeront les frontières
entre les deux Républiques conformément aux lignes de partage des
eaux, au thalweg ou autres frontières naturelles, dans toute la mesure
où le terrain le permettra...» 2?

120. Il existe néanmoins deux écoles de pensée sur ce principe, tout au
moins en ce qui concerne son interprétation. Il y a ceux qui ont soutenu
que l'uti possidetis vise purement et simplement une ligne juridique ou une
occupation supposée — l’uti possidetis juris ou «de jure ». Mais la seconde
école, a laquelle le Brésil semble appartenir, soutient le point de vue
inverse selon lequel le principe doit étre fondé sur une occupation effec-
tive et légitime du territoire — l’uti possidetis de facto.

121. Il faut cependant relever que la doctrine de Vuti possidetis juris ne
constitue pas une exception dans le domaine du droit international. Des
principes analogues sont communs a d’autres normes du droit, comme le
principe de vacance de souveraineté (terra nullius) déjà évoqué, tel qu'il
est énoncé dans l'affaire précitée du Sahara occidental; la doctrine de l’hin-
terland d’un territoire occupé, qui, comme la présente affaire le montre,
a conduit la France à conclure des traités avec la Grande-Bretagne et

‘ Nations Unies, Recweil des sentences arbitrales, vol. 1, p. 228.
2 Note de bas de page figurant dans Nederlands Tijdschrift voor Internationaal
Recht, vol. XX, 1973, p. 269.

83
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 86

d’autres puissances, lesquels visaient à garantir mutuellement aux parties
des zones ou sphère d'influence. On peut aussi rappeler que, dans l’affaire
du Groënland, la revendication du Danemark sur la totalité de Vile a été
considérée comme reconnue par la Norvège bien qu'une partie seulement
de cette île fût à l’époque occupée par le Danemark. Ainsi, en ce qui con-
cerne la question de la délimitation ou de la démarcation des frontières
entre d’anciennes colonies espagnoles en Amérique latine, on peut dire
d’une façon générale que toutes ces anciennes colonies ont succédé aux
territoires coloniaux sans aucune restriction fondée sur la notion de terra
nullius, sur la base d’une possession supposée plutôt qu’effective. Ce qui
constitue une sorte de fiction juridique, d’où l'emploi du mot « juris ».

122. Il faut toutefois souligner que l’application de ce principe n’est
pas dépourvue de difficulté en pratique, notamment lorsque les limites
administratives ne sont pas claires, mais au moins peut-on dire que cela
fournissait un point de départ bien défini. S’il ne fait aucun doute que, au
moins en principe, la doctrine de l’uti possidetis juris est applicable et
qu’elle a été appliquée entre toutes les anciennes colonies espagnoles, on
ne peut pas en dire autant en ce qui concerne des territoires qui n'étaient
pas auparavant espagnols. Un exemple en ce sens est celui du Brésil, qui
est une ancienne colonie portugaise. Méme si le Brésil accepte en principe
la doctrine de l’uti possidetis, il l'interprète, ainsi que je l’ai déjà men-
tionné, comme signifiant qu’il doit y avoir effectivement et concrètement
possession Ou occupation du territoire considéré. Par voie de consé-
quence, c’est l'interprétation de cette doctrine telle qu’elle était admise
par le Brésil qui a été adoptée dans tous les différends frontaliers entre cet
Etat et d'anciennes colonies espagnoles en Amérique latine, comme le
montrent certaines sentences arbitrales (par exemple Argentine-Brésil
en 1895). De plus, les traités que le Brésil a en définitive conclus avec ses
voisins hispanophones pour la fixation de nouvelles frontières étaient basés
sur «la possession effective des pays respectifs lorsqu'ils ont accédé à l’indé-
pendance » |.

123. Après avoir présenté une synthèse complète de la doctrine de l’uti
possidetis, il est maintenant essentiel de montrer en quoi elle peut être per-
tinente dans le présent différend entre la Libye et le Tchad. Même si la
Cour n’a pas estimé nécessaire d'examiner cette doctrine et ses incidences
dans la présente affaire, bien que les deux Parties l’aient abondamment
évoquée, j'estime opportun de traiter cette question dans la présente opi-
nion individuelle, sans pour autant remettre aucunement en cause mon
appui à l’arrêt de la Cour.

124. Quelle est donc l'incidence et la pertinence de l’uti possidetis dans
le présent différend”? La doctrine de l’uti possidetis est-elle d'application
universelle et donc applicable à tous les différends frontaliers en Afrique
et, partant, au présent différend ? La question de l’intangibilité des fron-
tières existant à l'époque de l'accession à l'indépendance des Etats afri-

' Hyde, /nternational Law, vol. I, p. 502.

84
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 87

cains est-elle de la pure rhétorique politique dépourvue de tout effet juri-
dique en droit international? En appliquant le principe de l’uti possidetis
aux différends frontaliers en Afrique, faut-il le faire de facto ou de jure?
Quel rôle, le cas échéant, les effectivités peuvent-elles jouer à cet égard ?
Quelle est la portée d’une partie de la jurisprudence récente sur cette doc-
trine ? Ces questions, et d’autres, doivent être examinées dans le cadre de
la présente affaire.

125. En premier lieu, il faut examiner la pénétration de cette doctrine
en Afrique. L'Afrique est incontestablement le continent le plus morcelé
du monde, On n'est donc pas surpris d'apprendre qu’à une date aussi
précoce dans l’histoire de Organisation de l’unité africaine que le 25 mai
1963, dans sa charte, l'Organisation affirme solennellement le principe du
respect de la souveraineté et de l'intégrité territoriales de chaque Etat et
son droit inaliénable à une existence indépendante — article II, para-
graphe 3. Cette charte fut suivie par la déclaration adoptée lors de la
conférence des chefs d'Etat et de gouvernement réunis au Caire le
17 juillet 1964, où il était notamment déclaré:

« Considérant que les problèmes frontaliers sont un facteur grave et
permanent de désaccord,

Consciente de l'existence d’agissements d’origine extra-africaine
visant à diviser les Etats africains,

Considérant, en outre, que les frontières des Etats africains, au jour
de leur indépendance, constituent une réalité tangible,

Rappelant la création, à la deuxième session ordinaire du conseil,
du comité des onze chargé d'étudier de nouvelles mesures de nature
à renforcer l’unité africaine,

Reconnaissant Vimpérieuse nécessité de régler, par des moyens
pacifiques et dans le cadre purement africain, tous les différends
entre Etats africains,

Rappelant, en outre, que tous les Etats membres se sont engagés,
aux termes de l’article VI de la charte de l'Organisation de l'unité
africaine, à respecter scrupuleusement les principes énoncés au para-
graphe 3 de l’article III de ladite charte,

1. REAFFIRME solennellement le respect total par tous les Etats
membres de POUA des principes énoncés au paragraphe 3 de l’ar-
ticle III de la charte de ladite organisation.

2. DECLARE solennellement que tous les Etats membres s’engagent
à respecter les frontières existant au moment ou ils ont accédé a l’in-
dépendance.» !

126. De nombreux chefs d’Etat assistant à la conférence du Caire ont
exposé dans leurs déclarations la raison pour laquelle il est nécessaire que

' Abdoul Ba. Bruno Koffi et Fethi Sahli. L'Organisation de l'unité africaine, Paris,
1984, p. 143.

85
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 88

l'Afrique adhère au principe de l’intangibilité des frontières. Beaucoup
d'entre eux ont souligné la nécessité de viser le réalisme, la stabilité et le
désir de parvenir à une solution définitive de la question. Ils ont considéré
ce principe comme étant le seul moyen de réduire les différends incessants
entre les nouvelles nations africaines. Le premier ministre éthiopien a
déclaré:
«Il est de l'intérêt de tous les Africains de respecter maintenant les
frontières tracées sur les cartes, qu’elles soient bonnes ou mauvaises,
par les anciens colonisateurs.» !

Le président du Mali a lancé un avertissement analogue et donné le
conseil suivant:

«nous devons prendre l’Afrique telle qu'elle est, et nous devons
renoncer à toute revendication territoriale, si nous ne souhaitons pas
introduire ce que l’on pourrait appeler l'impérialisme noir en
Afrique... L'unité africaine exige de chacun d’entre nous le respect
intégral de l'héritage que nous a légué le système colonial, c’est-
à-dire: le maintien des frontières actuelles de nos Etats respectifs.
D'ailleurs, si nous considérons certaines parties de l’ Afrique dans la
période précoloniale, l’histoire nous enseigne qu'il existait une
myriade de royaumes et d’empires ... qui aujourd’hui ont dépassé,
dans le cas de certains Etats, des différends tribaux et ethniques pour
constituer une nation, une nation véritable. Si nous désirons que
nos nations soient des entités ethniques, parlant la même langue et
ayant la même façon de penser, alors nous ne trouvons pas une seule
nation véritable en Afrique.»

127. Dans leurs opinions dissidentes jointes à l’arrêt rendu en l’affaire
relative à la Souveraineté sur certaines parcelles frontalières ( Belgique/
Pays-Bas), tant M. Armand-Ugon que M. Moreno Quintana ont admis
que le principe de l’uti possidetis devait être traité comme un principe
général de droit. Cette position a depuis lors été adoptée par la Chambre
de la Cour dans l'affaire du Différend frontalier (Burkina Faso/République
du Mali)”. Prenant en considération la situation des nouveaux Etats
indépendants partout dans le monde, mais plus particulièrement en
Afrique, la Chambre a estimé que l'application de ce principe devait
avoir un caractère universel, où que ce soit. On peut ajouter que ce point
de vue a été corroboré dans l’affaire du Temple de Préah Vihéar et dans
l'arbitrage du Rann de Kutch qui sont des différends frontaliers relatifs à
des territoires situés hors d’Afrique, dans le sous-continent indien. Le rai-
sonnement qui sous-tend cette décision, comme l’a dit la Chambre, n'est
pas forcé; il vise à protéger l'indépendance et la stabilité des nouveaux
Etats contre des différends frontaliers incessants et des conflits armés

! McEwen, International Boundaries of East Africa, p. 24.
> Ibid.
3 CLS. Recueil 1986, p. 554.

86
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 89

sans fin, une fois que les puissances coloniales ont quitté le continent. C’est
pour cette raison que la Chambre a estimé souhaitable et conforme au
droit international que les nouveaux Etats d'Afrique respectent les limites
administratives établies par l’ancienne puissance coloniale et s’y tenir. En
étayant fermement le point de vue de la Chambre de la Cour dans cette
affaire, le principe de l'uri possidetis ne devrait plus être considéré comme
limité dans son application et sa portée aux Etats d'Amérique latine et
d'Afrique; c’est au contraire un principe de portée générale et universelle
qui s’est désormais définitivement dégagé en tant que principe de droit
international coutumier. Indépendamment du point de savoir si certains
membres de l'Organisation de l'unité africaine ont formulé des objections
à ce principe en 1963 et après, il est maintenant considéré comme un prin-
cipe d'application générale pour l’ensemble des différends frontaliers en
Afrique notamment, à moins que les parties à tel ou tel différend de cette
nature ne conviennent spécialement au contraire que le principe de luti
possidetis ne doit pas s'appliquer.

128. On a soutenu que le principe de l’uti possidetis tel qu’appliqué en
Amérique latine (à savoir de jure) ne saurait s’appliquer en Afrique, où
une occupation effective est nécessaire. Il est vain de s'engager dans une
controverse sur cet argument en général, et Je ne le ferai pas, mais je me
bornerai à dire qu’il n’est pas applicable dans l'affaire qui nous occupe.
Il existe des preuves suffisantes et parfois irréfutables des effectivités
françaises de 1930 à 1943, de 1951 à 1954 et jusqu'à l’époque de l’acces-
sion du Tchad à l'indépendance en 1960. Les effectivités ont subsisté jus-
qu'en 1971-1973, lorsque la Libye a occupé la région d'Aouzou. On peut
donc dire que si les effectivités françaises pouvaient être douteuses
en 1912, elles ne l’étaient pas à toutes les époques pertinentes, c’est-à-dire
en 1951, lorsque la Libye a accédé à l'indépendance, en 1955, lorsque la
France et la Libye ont signé et ratifié le traité d'amitié et de bon voisi-
nage, et en 1960 lorsque le Tchad a accédé à l'indépendance. Mais est-il vrai-
ment important de savoir si c'est le principe de l'uti possidetis juris ou celui
de Vuti possidetis de facto qui s'applique en ce qui concerne l'Afrique ?
Dans son arrêt du 22 décembre 1986, la Chambre de la Cour a souligné
que ce qui était primordial était le maintien du statu quo au moment de
l'indépendance et le principe du respect des frontières établies par voie
conventionnelle, et de celles résultant de simples divisions administra-
tives. Dans cet arrêt, la Chambre a sans aucun doute donné la préférence
à l'uti possidetis juris envisagé comme un droit par rapport à une occupa-
tion réelle ou effective, en tant que critère de titre sur un territoire. Elle ne
nie pas pour autant que l'occupation effective puisse être prise en consi-
dération (voir l'affaire du Différend frontalier ( Burkina Faso/République du
Mali), C.1.J. Recueil 1986, p. 565-566, par. 22-24, et 586, par. 63). Après
que la Chambre de la Cour eut traité de façon approfondie de l'histo-
rique, de la nature, de l’objet et de la raison d'être de luti possidetis juris,
elle a poursuivi en observant en l'espèce:

«Or l'obligation de respecter les frontières internationales préexis-

87
DIFFEREND TERRITORIAL (OP. IND. AJIBOLA) 90

tantes en cas de succession d’Etats découle sans aucun doute d’une
règle générale de droit international, qu’elle trouve ou non son
expression dans la formule wti possidetis. A cet égard aussi, par con-
séquent, les nombreuses affirmations solennelles relatives à l'intangibilité
des frontières qui existaient au moment de l'accession des Etats africains
à l'indépendance, émanant tantôt d'hommes d'Etats africains, tantôt
d'organes de l'Organisation de l'unité africaine elle-même, ont manifes-
tement une valeur déclaratoire et non pas constitutive: elles reconnais-
sent et confirment un principe existant et ne préconisent pas la formation
d'un principe nouveau ou l'extension à l'Afrique d'une règle seulement
appliquée, jusque-là, dans un autre continent.» (C.LJ. Recueil 1986,
p. 566, par. 24; les italiques sont de moi.)

129. Un autre argument important a été avancé dans la présente
affaire. Vu que la Libye a obtenu son indépendance en 195] et le Tchad
en 1960 (ce que l’on a appelé les dates critiques), pouvait-on envisager
qu'une déclaration faite en 1963 et en 1964 (quatre années plus tard dans
le cas du Tchad et treize ans plus tard dans le cas de la Libye) s'impose à
ces Etats? Comment pouvait-on penser qu’un acte et une déclaration
subséquents en cette matière pouvaient modifier la situation frontalière
des Parties. On observera aussi que cela s’est passé quelque neuf années
après la conclusion du traité de 1955. En réalité, la Libye a mentionné
dans ses plaidoiries le fait que la déclaration était, concrètement, déjà
appliquée d'avance:

«Ce que la Libye et la France faisaient à Particle 3 du traité
de 1955, c'était précisément appliquer à l’avance, dans leurs relations
mutuelles, les termes de la déclaration du Caire qui allait être adoptée
neuf ans plus tard en 1964. C’est la raison pour laquelle la Libye n’a
jamais eu de difficulté avec la déclaration du Caire: elle en avait déjà
accepté les principes, qu'elle avait consacrés dans le traité de 1955
avec la France.» (CR 93/27, p. 57.)

130. La Chambre chargée de connaître du Différend frontalier a dû
prendre cette idée en considération, puisque le Burkina Faso et le Mali
ont accédé à l'indépendance comme le Tchad en 1960, avant l'adoption
de la charte de l'Organisation de l’unité africaine de 1963 et avant la
déclaration du Caire de 1964. Dans l’affaire précitée, la Chambre a très
précisément visé ce point en ces termes:

«Le principe de luti possidetis s'est maintenu au rang des principes
juridiques les plus importants, nonobstant l'apparente contradiction
qu'impliquait sa coexistence avec les nouvelles normes. En effet c'est
par un choix délibéré que les Etats africains ont, parmi tous les prin-
cipes anciens, retenu celui de l’uti possidetis. C'est une réalité qui ne
saurait être contestée. Au vu de ce qui précède, il est évident qu'on ne
saurait mettre en doute l'applicabilité de [uti possidetis dans la présente
affaire simplement parce que, en 1960, année de l'accession à l'indépen-

88
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 9)

dance du Mali et du Burkina Faso, l'Organisation de l'unité africaine,
qui a proclamé ce principe, n'existait pas encore et que la résolution pré-
citée relative à l'engagement de respecter les frontières préexistantes ne
date que de 1964.» (C.I.J. Recueil 1986, p. 567, par. 26; les italiques
sont de moi.)

131. La Chambre a aussi envisagé un autre principe de droit interna-
tional qui se heurte à celui de uti possidetis juris, le droit des peuples à
disposer d'eux-mêmes, mais elle a fait observer que l'intérêt suprême qu'il
y avait à préserver l'indépendance obtenue au prix de tant de sacrifices et
le maintien du statu quo frontalier en Afrique était la voie la plus sage
qu’aient pu suivre les hommes d'Etats africains. Elle a déclaré:

«C’est le besoin vital de stabilité pour survivre, se développer et
consolider progressivement leur indépendance dans tous les do-
maines qui a amené les Etats africains à consentir au respect des
frontières coloniales, et à en tenir compte dans l'interprétation du
principe de Pautodétermination des peuples.» (/bid., p. 567, par. 25.)

132. Une autre question qu’il y a lieu d'examiner en l'occurrence, du
fait qu'elle a trait au différend, est la réponse à la question de savoir
quelle est la date critique. I] n’y a que quelques dates importantes à consi-
dérer. La Libye a accédé a l'indépendance le 24 décembre 1951; selon
elle, ce doit être la date critique à cet égard et elle soutient qu'il n’existait
aucune frontière, conventionnelle ou autre, à cette date entre elle-même
et le Tchad. Pour le Tchad, la date critique est 1960, année de son acces-
sion à l'indépendance. Comme cette date est la plus récente des deux,
peut-on en déduire qu’elle est la date critique? I] pourrait y avoir là un
argument très convaincant puisque, à cette date, le traité de 1955 avait
déjà établi une frontière au sud de la Libye.

133. Ce mest que l'an dernier que la Chambre de la Cour a davantage
explicité le principe de l’uri possidetis en ce qui concerne des traités sub-
séquents et la notion de date critique, dans l'affaire du Différend frontalier
terrestre, insulaire et maritime (El Salvador/Honduras : Nicaragua (interve-
nant) ), lorsqu'elle a déclaré ce qui suit:

«Des divergences de vues se sont aussi fait jour entre les Parties au
sujet de la «date critique» en ce qui concerne le présent différend. Le
principe de l’uri possidetis juris est quelquefois affirmé en termes pres-
que absolus, comme si la situation à la date de l'indépendance était
toujours déterminante: comme si, en bref, il ne pouvait y avoir
d'autre date critique. Or, comme il ressort de l'analyse ci-dessus, il
ne saurait en être ainsi. Manifestement, une date critique ultérieure
peut apparaître, par exemple par suite d'une décision d’un juge ou
d'un traité frontalier.» (C.LJ. Recueil 1992, p. 401, par. 67.)

134. On peut ainsi conclure que le traité de 1955 est conforme au prin-
cipe de l’uti possidetis et qu'il lie les Parties au présent différend. Par con-

89
DIFFÉREND TERRITORIAL (OP. IND. AJIBOLA) 92

séquent, l’article 3 et l'annexe | du traité de 1955 ont établi la frontière
entre les deux Parties. L'objectif du principe de l’uti possidetis n’est pas
mis en doute; que ce soit de facto ou de jure, les modes d’approche sont
analogues en fait, parce que son objectif est de fournir, en définitive, une
solution stable et permanente aux problèmes frontaliers.

{ Signé) Bola AJIBOLA.

90
